



 
PURCHASE AND SALE AGREEMENT
 


 
SELLER:
 
NEUROGEN CORPORATION
and
NEUROGEN PROPERTIES LLC




PURCHASER:
 
INVESTMENT CAPITAL PARTNERS, LTD.






PROPERTY:
 
15, 35 and 45 Northeast Industrial Road
Branford, Connecticut




November 5, 2009
 


 

 
 

--------------------------------------------------------------------------------

 
 


1
The Property.
1
 
1.1.
Description
1
 
1.2.
As-Is Purchase; No Reliance by Purchaser.
2
 
1.3.
Agreement to Convey
3
2
Price and Payment
3
 
2.1.
Purchase Price
3
 
2.2.
Payment
4
 
2.3.
Closing
5
3
Due Diligence
5
 
3.1.
Inspections
5
 
3.2.
Intentionally Deleted
6
 
3.3.
Permitted Exceptions.
6
 
3.4.
Contracts
7
 
3.5.
Confidentiality.
7
4
Prior to Closing.
8
 
4.1.
Insurance; Risk of Loss.
8
 
4.2.
Operation.
8
 
4.3.
New Contracts
8
 
4.4.
Lease
8
 
4.5.
Title Encumbrances
8
 
4.6.
Lease Obligations
8
5
Representations and Warranties.
9
 
5.1.
By Seller
9
 
5.2.
By Purchaser
11
 
5.3.
Mutual.
12
6
Costs and Prorations
12
 
6.1.
Purchaser's Costs
12
 
6.2.
Seller's Costs
13
 
6.3.
Prorations
13
 
6.4.
Taxes
14
 
6.5.
Rent
15
 
6.6.
In General
15
 
6.7.
Purpose and Intent
15
 
6.8.
Closing Adjustment
16
 
6.9.
Post-Closing Reconciliation
16
 
6.10.
Other Items
16
 
6.11.
Survival
16
7
Damage, Destruction or Condemnation
16
 
7.1.
Material Event
16
 
7.2.
Immaterial Event
16
 
7.3.
Termination and Return of Deposit
17
8
Notices
 
17
9
Closing
Closing
18
 
9.1.
Closing Instructions
18
 
9.2.
Seller's Deliveries
18
 
9.3.
Purchaser's Deliveries
19
 
9.4.
Possession
20
 
9.5.
Insurance.
20
 
9.6.
Utility Service and Deposits
20
 
9.7.
Notice Letters
20
 
9.8.
Mutual Obligation
20
10
Default; Failure of Condition
20
 
10.1.
Purchaser Default
20
 
10.2.
Seller Default
21
 
10.3.
Failure of Condition.
21
11
Transfer Act
22
 
11.1.
Property Transfer Forms.
22
 
11.2.
Environmental Access Agreement.
22
 
11.3.
Future Transfers.
23
 
11.4.
Environmental Escrow Agreement
23
12
Miscellaneous.
23
 
12.1.
Entire Agreement; Merger
23
 
12.2.
Severability
24
 
12.3.
Applicable Law.
24
 
12.4.
Assignability.
24
 
12.5.
Successors Bound
25
 
12.6.
Breach
25
 
12.7.
No Public Disclosure
25
 
12.8.
Captions
26
 
12.9.
Attorneys' Fees
26
 
12.10.
No Partnership
26
 
12.11.
Time of Essence
26
 
12.12.
Counterparts.
26
 
12.13.
Recordation.
26
 
12.14.
Proper Execution
26
 
12.15.
Tax Protest
26
 
12.16.
Escrow Provisions
26
 
12.17.
Estoppel Certificate
27


 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

List of Exhibits
 
Exhibit 1.1.1
Legal Description of Neurogen Corp Land
Exhibit 1.1.2
Legal Description of Neurogen Properties Land
Exhibit 1.1.7
Rent Roll
Exhibit 3.3.1
Other Permitted Exceptions
Exhibit 3.4
List of Service Contracts
Exhibit 9.2.1
Special Warranty Deed
Exhibit 9.2.2
Assignment and Assumption of Contracts
Exhibit 9.2.3
Assignment of Warranties and Guarantees
Exhibit 9.2.5
Affidavit Pursuant to Foreign Investment and Real Property Tax Act
Exhibit 9.2.6
Statement of Seller
Exhibit 9.2.9
Assignment and Assumption of Leases
Exhibit 9.2.11
Notice to Tenant(s)
Exhibit 9.3
Nominee Agreement
Exhibit 9.6
Notice to Utility Company
Exhibit 11.2
Form of 45 Environmental Easement
Exhibit 11.4
Form of Environmental Escrow and Indemnification Agreement
Exhibit 12.4.6
Form of Environmental Indemnification Agreement for Nominee
Exhibit 12.17
Form of Estoppel Certificate
Exhibit 12.17(A)
Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit 12.17(B)
Form of Waiver Letter


 
 

--------------------------------------------------------------------------------

 

Term Sheet
 
Purchaser:
INVESTMENT CAPITAL PARTNERS, LTD.
Notice Address:
1552 Post Road
Fairfield, CT  06824
 
Attention:                 Stephen P. Lawrence
 
Phone:  (203) 259-5505
 
Fax: (203) 259-2606
 
WITH A COPY TO:
Berkowitz, Trager & Trager, LLC
8 Wright Street
Westport, CT  06880
 
Attention: Steven M. Siegelaub, Esq.
Phone:  (203)  291-8223
Fax:  (203) 226-3801
 
Seller:
NEUROGEN CORPORATION &
NEUROGEN PROPERTIES LLC
 
Notice Address:
45 Northeast Industrial Road
Branford, CT 06495
 
Attention:                 Stephen R. Davis
President and Chief Executive Officer
 
Phone:  (203) 315-3016
 
Fax:  (203) 488-4710
 
WITH A COPY TO:
 
Day Pitney LLP
242 Trumbull Street
Hartford, Connecticut 06103-3499
Attention:  Rosemary G. Ayers, Esq.
Phone:  (860) 275-0185
Fax:  (860) 275-0343
Property:
15, 35 and 45 Northeast Industrial Road, Branford, CT
 
Price:
$3,500,000.00
Closing Date:
February 2, 2010


 
--
 



 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 5th day of
November, 2009 (the “Effective Date”), by and between NEUROGEN CORPORATION, a
Delaware corporation (“Neurogen Corp”) and NEUROGEN PROPERTIES LLC, a
Connecticut limited liability company (“Neurogen LLC” and, together with
Neurogen Corp, collectively, “Seller”) both with an office at 45 Northeast
Industrial Road, Branford, Connecticut 06405, and INVESTMENT CAPITAL PARTNERS,
LTD., a Connecticut corporation (“Purchaser”), with an office at 1552 Post Road,
Fairfield, Connecticut  06824.
R E C I T A L S :
 
Neurogen Corp desires to sell certain improved real property located at 15 and
35 Northeast Industrial Road, Branford, Connecticut, along with certain related
personal and intangible property.


Neurogen LLC desires to sell certain improved real property located at 45
Northeast Industrial Road, Branford, Connecticut, along with certain related
personal and intangible property.


Purchaser desires to purchase such real, personal and intangible property.


NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:


1.      The Property.
 
1.1.                  Description.  Subject to the terms and conditions set
forth in this Agreement, and for the consideration herein set forth, Seller
agrees to sell and transfer, and Purchaser agrees to purchase and acquire, all
of Seller’s right, title, and interest in and to the following (collectively,
“Property”):
 
1.1.1.           Certain real property located in the Town of Branford, County
of New Haven and State of Connecticut and more specifically described in Exhibit
1.1.1 attached hereto (the “Neurogen Corp Land”);
 
1.1.2.           Certain real property located in the Town of Branford, County
of New Haven and State of Connecticut and more specifically described in Exhibit
1.1.2 attached hereto (the “Neurogen LLC Land” and, together with the Neurogen
Corp Land, the “Land”);
 
1.1.3.           Two (2) buildings located on the Neurogen Corp Land (the
“Neurogen Corp Buildings”), the parking areas, improvements and fixtures now
situated on the Neurogen Corp Land (collectively, the “Neurogen Corp
Improvements”);
 
1.1.4.           One (1) building located on the Neurogen LLC Land (the
“Neurogen LLC Building” and, together with the Neurogen Corp Buildings,
collectively, the “Buildings”), the parking areas, improvements and fixtures now
situated on the Neurogen LLC Land (collectively, the “Neurogen LLC Improvements”
and, together with the Neurogen Corp Improvements, the “Improvements”);
 

 
   



 
 

--------------------------------------------------------------------------------

 

1.1.5.            All easements, rights, privileges, entitlements,
hereditaments, and appurtenances belonging to or inuring to the benefit of
Seller and pertaining to the Land, if any;
 
1.1.6.           Any street or road abutting the Land to the center lines
thereof;
 
1.1.7.           All of Neurogen Corp’s right, title and interest in and to the
lease identified on Exhibit 1.1.7 (the “Forma Lease”), and any New Lease (as
defined in Section 4.4) and any prepaid rent attributable to the period after
the Closing Date (as hereinafter defined) (except Seller’s right to collect
delinquent rent attributable to any period prior to Closing).
 
1.1.8.           Subject to Section 3.4, all assignable contracts and agreements
relating to the operation, repair or maintenance of the Land and Improvements,
the terms of which extend beyond midnight of the day preceding the Closing Date
(as hereinafter defined);
 
1.1.9.           Assignable, unexpired warranties and guaranties issued in
connection with the Improvements; and
 
1.1.10.             All transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements (collectively,
“Approvals”).
 
1.2.                  “As-Is” Purchase; No Reliance by Purchaser.
 
1.2.1.           Purchaser shall not rely on any warranties, promises,
understandings or representations, express or implied, of Seller or any agent of
Seller relating to the present or future physical condition, development,
potential, operation, income generated by, or any other matter or thing affected
by or related to the Property which are not expressly contained in this
Agreement, and no such representation or warranty shall be implied.  Except as
set forth in this Agreement, the Property is being sold in an “AS IS” “WHERE IS”
condition and “WITH ALL FAULTS” as of the date of this Agreement and as of the
Closing.
 
1.2.2.           In purchasing, evaluating and financing the Property, in
determining whether or not to make the investment, and in making any application
or filing to any governmental authority, except as set forth in the
representations contained in Section 5.1 of this Agreement, Purchaser shall rely
solely upon the results of Purchaser’s own inspections or other information
obtained or otherwise available to Purchaser, rather than any information that
may have been provided by Seller to Purchaser.  Notwithstanding the above,
Purchaser may make its own independent decision to utilize reports and other
environmental information made available to Purchaser by Seller; provided,
however, Seller shall have no liability to Purchaser related to such
utilization.
 
1.2.3.           Except to the extent Seller has breached any representation in
Section 5.1.9 of this Agreement or except as otherwise provided in the
Environmental Escrow Agreement or the 45 Environmental Indemnification (as
hereinafter defined) to be entered into at Closing, Purchaser waives and
releases Seller from any present or future
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

claims arising from or relating to the presence or alleged presence of asbestos
or harmful or toxic substances in, on, under or about the Property including,
without limitation, any claims under or on account of (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
have been or may be amended from time to time, and similar state statutes, and
any regulations promulgated thereunder, (ii) any other federal, state or local
law, ordinance, rule or regulation, now or hereafter in effect, that deals with
or otherwise in any manner relates to, environmental matters of any kind, or
(iii) the common law.
 
1.2.4.           Except as expressly set forth in this Agreement, the exhibits
attached hereto and in the documents and instruments executed and delivered by
Seller in connection with the Closing (including, without limitation, the
Environmental Escrow Agreement or the 45 Environmental Indemnification to be
entered into at Closing), no representations or warranties have been made or are
made and no responsibility has been or is assumed by Seller or by any officer,
person, firm, agent or representative acting or purporting to act on behalf of
Seller as to the condition or repair of the Property or the value, expense of
operation, or income potential of the Property or any portion thereof or as to
any other fact or condition which has or might affect the Property or the
condition, repair, value, expense of operation or income potential of the
Property or any portion thereof.  The parties agree that all understandings and
agreements heretofore made between them or their respective agents or
representatives are merged in this Agreement and the Exhibits hereto annexed
(including, without limitation, the Environmental Escrow Agreement or the 45
Environmental Indemnification to be entered into at Closing), which alone fully
and completely express their agreement, neither party relying upon any statement
or representation by the other unless such statement or representation is
specifically embodied in this Agreement, the Environmental Escrow Agreement or
the 45 Environmental Indemnification to be entered into at Closing, or the
Exhibits annexed hereto.  Except as set forth in Section 5.1.9, Seller makes no
representations or warranties as to whether the Property contains asbestos or
harmful or toxic substances or pertaining to the extent, location or nature of
same.  To the extent that Seller has provided or hereafter may provide to
Purchaser information from any inspection, engineering or environmental reports
concerning asbestos or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning such reports.
 
1.2.5.           The terms and provisions of this Section 1.2 shall survive
Closing or any termination of this Agreement.
 
1.3.                  Agreement to Convey.  Seller agrees to convey, and
Purchaser agrees to accept, title to the Land and Improvements by special
warranty deeds in the form attached hereto as Exhibit 9.2.1 and made a part
hereof (collectively, the “Deed”).
 
2.      Price and Payment.
 
2.1.                  Purchase Price.  The total purchase price to be paid for
the Property (“Purchase Price”) is THREE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($3,500,000.00) U.S., based on the allocation set forth
below.  Notwithstanding such allocation or anything to the contrary contained
herein, the purchase of the Property is an integrated transaction and in no
event shall Purchaser be entitled to acquire less than all of the Property.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 



 
Property
Location                                                                           Allocation
of Purchase Price


15 Northeast Industrial
Road                                                                                     $1,200,000.00


35 Northeast Industrial
Road                                                                                     $1,100,000.00


45 Northeast Industrial
Road                                                                                     $1,200,000.00


2.2.                  Payment.  Payment of the Purchase Price is to be made as
follows:
 
2.2.1.           Within three (3) business days of the execution of this
Agreement by the parties, Purchaser shall make an earnest money deposit of FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) (the “Initial Deposit”) by
wire transfer in available funds.
 
2.2.2.           On or before the thirtieth (30th) day after the Effective Date
(or if such thirtieth (30th) day is not a business day, on the business day next
succeeding said thirtieth (30th) day), Purchaser shall make an additional
earnest money deposit of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00)
(the “Additional Deposit”) by wire transfer in available funds to Escrow
Agent.  The Initial Deposit and the Additional Deposit are referred to
collectively herein as the “Deposit”.
 
2.2.3.             The Deposit, as installments of same are paid, will be placed
and held in escrow by First American Title Insurance Company, CityPlace II, 185
Asylum Street, Hartford, Connecticut 06103 Attention:  Eliot Streim (“Escrow
Agent”) in an interest-bearing account at a mutually acceptable banking
institution located in Connecticut.  Any interest earned and accrued on the
Deposit shall be considered as part of the Deposit, but shall be reported as
income to the Purchaser.  Purchaser shall execute and deliver to Escrow Agent
Form W-9s and any other documents, forms or affidavits requested by Escrow Agent
regarding the reporting of interest on the Deposit to appropriate taxing
authorities.   Except as otherwise provided in this Agreement, the Deposit shall
be applied to the Purchase Price at Closing. The failure by Purchaser to deposit
with the Title Company any installment of the Deposit when due (or, solely with
respect to the Additional Deposit, within two (2) business days of the due date
hereof) shall result in the immediate, automatic cancellation and termination of
this Agreement upon written notice by Seller to Purchaser, and upon such
termination the Title Company shall return to Purchaser any portion of the
Deposit it shall have received and neither Seller nor Purchaser shall have any
further liability hereunder except for Purchaser’s Indemnity Obligations set
forth in Section 3.1.3, the Purchaser’s obligations under Section 3.5 and the
parties’ respective indemnity obligations under Section 5.3
 
2.2.4.           At Closing, the Purchaser shall pay Seller THREE MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00) inclusive of the Deposit and
subject to adjustments and pro rations as expressly provided herein, to a bank
account designated by Seller by certified check, cashiers check, wire transfer
or other form of immediately available funds.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

2.3.           Closing.  Payment of the Purchase Price and the closing hereunder
(the “Closing”) will take place pursuant to an escrow closing on February 2,
2010, at the offices of the Escrow Agent at 10:00 a.m. local time or at such
other time and place as may be agreed upon in writing by Seller and Purchaser
(the aforesaid date, or such other agreed date, being referred to in this
Agreement as the “Closing Date”).  
 
3.      Due Diligence.
 
3.1.                  Inspections.
 
3.1.1.           Seller acknowledges that Purchaser may, and Purchaser is hereby
authorized to, conduct an investigation of the Property, which shall include
without limitation, examination of title to the Property, surveying of the
Property, conducting tests, including environmental site assessments, to
determine the presence or absence of hazardous wastes, asbestos, radon and other
similar materials and substances, determining the compliance of the Property
with all applicable laws, rules, codes, regulations, licenses, permits, zoning,
development and governmental approvals, conducting engineering inspections,
architectural inspections, test borings, soil tests, percolation tests, site
evaluations, geotechnical studies, review and such other evaluations,
inspections and tests as Purchaser desires (collectively, “Purchaser’s
Inspections”).
 
3.1.2.           Seller shall provide Purchaser or Purchaser’s agents or
representatives access to the Property during normal business hours from the
Effective Date to the Closing Date for Purchaser to conduct Purchaser’s
Inspections.
 
3.1.3.           Purchaser represents, warrants and agrees that, in making any
physical or environmental inspections of the Property, Purchaser or Purchaser’s
agents shall carry commercial general liability insurance with minimum limits
per occurrence of not less than One Million Dollars ($1,000,000) and Two Million
Dollars ($2,000,000) in the aggregate, which names Seller as an additional
insured, and, upon request of Seller, will provide Seller with written evidence
of same, will not unreasonably interfere with the activities of tenants or any
persons occupying or providing service at the Property, except as required by
law will not reveal to any third party not approved by Seller (other than
Purchaser’s attorneys and consultants and potential lenders and investors) the
results of Purchaser’s Inspections, and will restore physical damage caused by
Purchaser’s inspections.  Purchaser shall give Seller reasonable prior notice
(which notice may be telephonic) of its intention to conduct any physical or
environmental inspections, and Seller reserves the right to have a
representative present.  PURCHASER SHALL NOT CONDUCT OR ALLOW ANY PHYSICALLY
INTRUSIVE TESTING (INCLUDING, WITHOUT LIMITATION, CORINGS, BORINGS, THE TAKING
OF SAMPLES, AND SIMILAR ACTIVITIES) OF, ON OR UNDER THE PROPERTY WITHOUT FIRST
OBTAINING SELLER’S WRITTEN CONSENT WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, AS TO THE TIMING AND SCOPE OF WORK TO BE PERFORMED.  Seller agrees to
respond to a request for approval to conduct physically intrusive testing within
2 business days.  Any failure to respond to any written request within such (2)
business day period shall be deemed an approval.  Purchaser agrees (which
agreement shall survive the Closing or termination of this Agreement) to
indemnify, defend, and hold Seller free and harmless
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

from any loss, injury, damage, claim, lien, cost or expense, including
reasonable attorneys’ fees and costs, arising out of the exercise by Purchaser
or its agents or representatives of the right of access under this Section 3.1,
except to the extent that any loss, injury, damage, claim, lien, cost or expense
results from any act or omission of Seller or its agents, contractors or
employees, and except that the foregoing indemnity shall not give rise to any
liability for the mere discovery of any existing condition.  This indemnity
shall survive the termination or expiration of this Agreement.  Purchaser’s
obligations under this Section 3.1.3 are herein called “Purchaser’s Indemnity
Obligations”.  Purchaser’s Inspections shall be at Purchaser’s expense.
 
3.1.4.           Except for Seller’s express representations and warranties
specified in this Agreement and in the documents and instruments executed and
delivered by Seller in connection with the Closing, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information supplied to Purchaser in connection with
Purchaser’s inspection of the Property (e.g., that such materials are complete,
accurate or the final version thereof, or that all such materials are in
Seller’s possession).  It is the parties’ express understanding and agreement
that such materials have been provided only for Purchaser’s convenience in
making its own examination and determination as to whether it wishes to purchase
the Property, and, in doing so, except for Seller’s express representations and
warranties specified in this Agreement or in the documents and instruments
executed and delivered by Seller in connection with the Closing, Purchaser shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and not on any materials supplied by Seller.  Except for
Seller’s express representations and warranties specified in this Agreement or
in the documents and instruments executed and delivered by Seller in connection
with the Closing, Purchaser expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information.
 
3.1.5.           Purchaser acknowledges and agrees that there is no due
diligence period with respect to the contemplated transaction, and
notwithstanding any state of facts, physical condition, environmental condition
or otherwise revealed by Purchaser’s Inspections, except as expressly provided
in this Agreement, Purchaser is not entitled to return of the Deposit or
termination of this Agreement.
 
3.2.                  Intentionally Deleted.
 
3.3.                  Permitted Exceptions
 
3.3.1.           The Property shall be conveyed to and accepted by Purchaser
subject only to the following (collectively, the “Permitted Exceptions”):
 
(i)           Zoning and building regulations, and any and all provisions of any
ordinance, governmental regulation or law affecting said Property; provided no
violation of the same arises following the Effective Date as the result of any
action of Seller or any tenant of Seller following the Effective Date;
 
(ii)           The lien of non-delinquent real property and personal property
taxes and assessments, if any;
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

(iii)           The matters described on Exhibit 3.3.1;
 
(iv)           Rights of licensees under any service, maintenance, supply or
other contracts to be assumed by Purchaser at Closing;
 
(v)           Any state of facts that a personal inspection or survey of the
Property would reveal;
 
(vi)           The Lease and any New Leases; and
 
(vii)           The Reservations and Restrictions contained in the Deed and in
the 45 Environmental Easement (hereinafter defined).
 
3.3.2.           Purchaser shall be solely responsible for the cost of any title
insurance policy that Purchaser may require (including all endorsements thereto
that Purchaser may require and that are available in Connecticut).  Seller shall
not be obligated to provide to Purchaser’s title insurance company (the “Title
Company”) any owner’s affidavit, indemnity, certifications, or covenants, or be
liable to Title Company for any obligations or liabilities, beyond that
expressly required under this Agreement.
 
3.4.                  Contracts.  Purchaser shall assume at the Closing the
Service Contracts which are identified on Exhibit 3.4  attached hereto (the
“Assumed Contracts”).  Seller shall terminate without penalty to Purchaser all
Service Contracts applicable to the Property other than the Assumed Contracts,
such termination to be effective no later than the Closing, including without
limitation the termination of any management agreement affecting the Property.
 
3.5.                  Confidentiality.  Unless Seller specifically and expressly
otherwise agrees in writing, Purchaser agrees that all information regarding the
Property of whatsoever nature made available to it by Seller or Seller’s agents
or representatives (“Proprietary Information”) is confidential (except to the
extent such information is already in or may come to be in the public domain
through no fault of Purchaser or anyone obtaining such information through
Purchaser) and shall not be disclosed to any other person except those assisting
Purchaser with the transaction, Purchaser’s lender and investors, the Nominee
(as defined herein) or the 45 Third Party Purchaser (as hereinafter defined)
(collectively, the “Purchaser Parties”) and then only upon Purchaser making such
person aware of the confidentiality restriction and procuring, prior to any such
disclosure, such person’s agreement to be bound thereby, which agreement shall
be in writing in the case of the Nominee or the 45 Third Party Purchaser.  In
the event the purchase and sale contemplated hereby fails to close for any
reason whatsoever, Purchaser shall return to Seller, or cause to be returned to
Seller all Proprietary Information.  Further, Purchaser agrees not to use or
allow to be used any Proprietary Information for any purpose other than to
determine whether to proceed with the contemplated purchase.  The foregoing
shall not be deemed to prevent Purchaser from complying with laws, rules,
regulations and court orders, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements, which may require
disclosure of Proprietary Information otherwise to be kept confidential pursuant
to this Section 3.5, but only to the extent such disclosure is required by any
of the foregoing.  Notwithstanding any other term of this Agreement, the
provisions of this Section 3.5 shall survive any termination of this Agreement
prior to Closing.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

4.                  Prior to Closing.
 
Until Closing, Seller or Seller’s agent shall:
 
4.1.                  Insurance; Risk of Loss.  Keep the Property insured
against fire and other hazards covered by special form property insurance for
full replacement value and commercial general liability insurance against claims
for bodily injury, death and property damage occurring in, on or about the
Property in commercially reasonable amounts.  Until the Closing, the risk of
loss by fire or other casualty to the Property, and liability for personal
injury or damage to property of others at the Property, shall be borne by
Seller, except as expressly provided for herein.
 
4.2.                  Operation.  Operate and maintain the Property in a
businesslike manner and substantially in accordance with Seller’s past practices
with respect to the Property, and make any and all repairs and replacements
reasonably required to deliver the Property to Purchaser at Closing in its
present condition, normal wear and tear excepted, provided that in the event of
any loss or damage to the Property as described in Section 7, Seller shall
repair the Property only if Seller so elects.
 
4.3.                  New Contracts.  Enter into only those third party
contracts which are necessary to carry out its obligations under Section 4.2 and
which shall be cancelable without cause on thirty (30) days written notice
without payment of any termination fee.  If, after the date of this Agreement,
Seller enters into any such contract, it shall promptly provide written notice
thereof to Purchaser and unless Purchaser, within ten (10) days thereafter,
notifies Seller in writing of its intention to assume such contract, it shall be
treated as a contract not to be assumed by Purchaser under Section 3.4 hereof.
 
4.4.                  Lease.  Not amend or modify the Lease or any New Lease
(hereinafter defined), approve any sublease, or enter into any new lease,
without providing Purchaser all relevant supporting documentation, including,
without limitation, tenant financial information and a copy of the proposed
amendment, modification, sublease or lease, and without obtaining the prior
written approval of Purchaser, which approval may be withheld or conditioned in
Purchaser’s sole and absolute discretion.  Nothing herein shall restrict the
Seller’s ability to enter into non-binding letters of intent with prospective
tenants with respect to any lease of any portion of the Property. As used
herein, “New Lease” shall mean any lease entered into after the Effective Date
with Purchaser’s prior written approval.
 
4.5.                  Title Encumbrances.   Not grant any easements or
restrictions or consent to any other matter affecting title to the Land and
Improvements after the Effective Date without the prior written consent of
Purchaser, other than any notice of lease regarding any New Lease, or any
document contemplated under the terms of this Agreement.
 
4.6.                  Lease Obligations.   Perform all the obligations of the
Landlord under the Forma Lease, and all the obligations of the Landlord under
any New Lease.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 



 
5.      Representations and Warranties.
 
5.1.                  By Seller.  Each of Neurogen Corp and Neurogen LLC
represents and warrants to Purchaser that:
 
5.1.1.           Neurogen Corp is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, is authorized to
do business in the State of Connecticut, has duly authorized the execution and
performance of this Agreement, and such execution and performance shall not
violate any material term of its certificate of incorporation or bylaws.  This
Agreement has been, and all of the documents to be delivered by Neurogen Corp at
the Closing will be, authorized and executed and constitute, or will constitute,
as appropriate, the valid and binding obligations of Neurogen Corp.
 
5.1.2.           Neurogen LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of
Connecticut, has duly authorized the execution and performance of this
Agreement, and such execution and performance shall not violate any material
term of its certificate of formation or operating agreement.  This Agreement has
been, and all of the documents to be delivered by Neurogen LLC at the Closing
will be, authorized and executed and constitute, or will constitute, as
appropriate, the valid and binding obligations of Neurogen LLC.
 
5.1.3.           Seller is not, and as of the Closing shall not be, a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations.
 
5.1.4.           Seller is currently in compliance with and shall at all times
during the term of this Agreement remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.
 
5.1.5.           The Seller has not entered into any existing agreement that
grants any person or entity the right to purchase the Property, other than
Purchaser or any of its affiliates.
 
5.1.6.           Neurogen Corp has provided to Purchaser a true, correct and
complete copy of the Forma Lease and any amendments thereto.  There are no other
tenancies or other rights of use or occupancy (other than tenants in possession
under the Forma Lease or any New Lease and as may exist pursuant to any Service
Contracts) with respect to the Property.  Neurogen Corp has not received any
written notice of Landlord’s default under the Forma Lease which has not been
cured and there have been no claims asserted by the tenant under the
Forma  Lease for offsets against rents, or other monetary claims against
Neurogen Corp.  To the best of Seller’s knowledge, Neurogen Corp has performed
all of its obligations under the Forma Lease, including, but not limited to, the
completion of all tenant
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

improvement and construction work required to be completed by Neurogen Corp as
the landlord under the Forma Lease.  All leasing commissions (if any) for the
Forma Lease payable by Neurogen Corp have been paid in full or will be paid in
full prior to the Closing.  Neurogen Corp did not, on or before the Effective
Date,  receive any written or oral notice from the tenant under the Forma Lease
of such tenant’s intention to vacate the space demised thereunder.
 
5.1.7.           Seller has not received from any governmental authority written
notice of any material violation of any laws, ordinances, codes, rules or
regulations applicable (or alleged to be applicable) to the Property, or any
part thereof, that has not been corrected, except as may be reflected by the
property documents previously delivered to Purchaser, and Seller has no
knowledge of any such material violation.
 
5.1.8.             To Seller’s knowledge, there is no action or proceeding
pending or threatened against Seller or related to the Property that challenges
or impairs Seller’s ability to execute or perform its obligations under this
Agreement or that adversely affects or could adversely affect the Property or
the ownership, use or occupancy thereof.
 
5.1.9.           Except as disclosed in the environmental reports delivered to
Purchaser or its representative prior to the Effective Date, to Seller’s
knowledge, there has been no storage or use of hazardous materials on, in or
under the Land, other than as may be permitted by and in compliance with
applicable law, nor any discharges or releases of hazardous materials in, on or
under the Land or Improvements.  As used herein, the term “hazardous materials”
means any hazardous or toxic chemical agent, substance, material or waste,
including, but not limited to, any petroleum-based substance, which is regulated
by any local governmental authority, the State of Connecticut, the United States
or any agency thereof.
 
5.1.10.             Seller has delivered to Purchaser or its representative true
and complete copies of all final third party reports in its possession or
control performed by or on its behalf and relating to hazardous materials at the
Land and Improvements.
 


Notwithstanding anything to the contrary contained in this Section 5.1, Neurogen
Corp alone makes the representations and warranties in Section 5.1.1 and, as to
the Forma Lease, in Section 5.1.6, Neurogen LLC alone makes the representations
and warranties in Section 5.1.2 and each of Neurogen LLC and Neurogen Corp makes
the remaining representations as to itself and its respective portion of the
Property.  Whenever a representation or warranty is made in this Agreement on
the basis of the best of Seller’s knowledge, or whether Seller has received
written notice, such representation, warranty or other statement is made solely
on the basis of the conscious, and actual, as distinguished from implied,
imputed and constructive, knowledge on the date that such representation or
warranty is made, without inquiry or investigation or duty thereof, except that
Seller shall be required to make inquiry of Stephen R. Davis (the officer of
Seller having primary responsibility for the sale of the Property), without
attribution to such




 
--
 



 
 

--------------------------------------------------------------------------------

 

specific officer of facts and matters otherwise within the personal knowledge of
any other officers or employees of Seller or third parties, including but not
limited to tenants and property managers of the Property, and excluding, whether
or not actually known by such specific officer, any matter known to  Purchaser
based on the conscious, and actual, as distinguished from implied, imputed or
constructive knowledge of, Stephen P. Lawrence or Lisa Lawrence, at the time of
Closing.  So qualifying Seller’s knowledge shall in no event give rise to any
personal liability on the part of Stephen R. Davis or any other officer or
employee of Seller, and so qualifying Purchaser’s knowledge shall in no event
give rise to any personal liability on the part of Stephen P. Lawrence or Lisa
Lawrence.


It shall be a condition precedent to Purchaser’s obligation to purchase the
Property from Seller that all of Seller’s representations and warranties
contained in or made pursuant to this Agreement shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects as of the Closing Date; provided, however,  that the same may be
qualified to the extent Seller, after the date hereof, becomes aware of facts or
circumstances which cause any of the same to be or become untrue or incorrect,
all of which qualifications shall be subject to Purchaser’s reasonable approval
as a condition to Purchaser’s obligation to close the transaction contemplated
hereby, and which shall be deemed approved if Purchaser fails to disapprove same
within ten (10) days after written notice thereof from Seller.  At the Closing
and subject to the foregoing sentence, Seller shall deliver to Purchaser a
certificate certifying that each of Seller’s representations and warranties in
this Agreement is true and correct as of the Closing Date.


The representations and warranties of Seller set forth in Section 5.1 of this
Agreement shall survive the Closing, but written notification of any claim
arising therefrom must be received by Seller no later than noon eastern time on
August 2, 2010 (and suit commenced with sixty (60) days after delivery of
notification of such claim) or such claim shall be forever barred and Seller
shall have no liability with respect thereto. The aggregate liability of the
Seller  with respect to all representations and warranties of Seller contained
herein shall not exceed One Hundred Thousand Dollars ($100,000.00); provided,
however, that there shall be no limitation of liability with respect to
intentional breaches of such representations and warranties; provided, further,
however, in no event shall Seller be liable to Purchaser for any consequential,
exemplary, or punitive damages in respect of any such breach.


5.2.                  By Purchaser.  Purchaser represents and warrants to Seller
that:
 
5.2.1.           Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the state of its formation and is or on the
Closing Date will be authorized to transact business in the State of
Connecticut, and has duly authorized the execution, delivery and performance of
this Agreement, and such execution, delivery and performance shall not violate
any material term of any of its certificate of incorporation or bylaws.  This
Agreement has been, and all of the documents to be delivered by Purchaser at the
Closing will be, authorized and executed and constitute, or will constitute, as
appropriate, the valid and binding obligations of Purchaser.
 
5.2.2.           Purchaser is acting as principal in this transaction with
authority to close the transaction.  This Agreement is the valid and legally
binding obligation of Purchaser.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

5.2.3.           Purchaser and its shareholders or members are a citizen of, or
partnership, corporation or other form of legal person domesticated in the
United States of America.
 
5.2.4.           Purchaser is currently in compliance with and shall at all
times during the term of this Agreement remain in compliance with the
regulations of OFAC and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto.
 
It shall be a condition precedent to Seller’s obligation to sell the Property to
Purchaser that all of Purchaser’s representations and warranties contained in or
made pursuant to this Agreement shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date. At the Closing, Purchaser shall deliver to Seller a
certificate certifying that each of Purchaser’s representations and warranties
in this Agreement is true and correct as of the Closing Date.


5.3.                  Mutual.  Each of Seller and Purchaser represents to the
other that it has had no dealings, negotiations, or consultations with any
broker, representative, employee, agent or other intermediary except O, R & L
Commercial Real Estate (“O, R & L”) in connection with this Agreement or the
sale of the Property.  Seller shall indemnify, defend and hold Purchaser free
and harmless from the claims of any broker(s), representative(s), employee(s),
agent(s) or other intermediary(ies) claiming to have represented Seller or
otherwise to be entitled to compensation in connection with this Agreement or in
connection with the sale of the Property (including O, R & L) based upon the
acts or omissions of Seller.  Purchaser shall indemnify, defend and hold Seller
free and harmless from any liability, loss, claim or demand, including, without
limitation, attorneys’ fees and other costs (including attorneys’ fees and costs
arising out of the enforcement of this indemnification), arising out of or
attributable to the claims of any broker(s), representative(s), employee(s),
agent(s) or other intermediary(ies) claiming to have represented Purchaser or
otherwise to be entitled to compensation in connection with this Agreement or in
connection with the sale of the Property (excluding O, R & L) based upon the
acts or omissions of Purchaser. The terms and provisions of this Section 5.3
shall survive Closing or any termination of this Agreement.  Seller shall
compensate O, R & L for a brokerage commission arising out of this sale pursuant
to a separate agreement.
 
6.      Costs and Prorations.
 
6.1.                  Purchaser’s Costs.  Purchaser shall pay the following
costs of closing this transaction:
 
6.1.1.           The fees and disbursements of its counsel, inspecting architect
and engineer, if any;
 
6.1.2.           The cost of any escrow fees charged by Escrow Agent to close
the transfer of title contemplated hereunder (after deducting Seller’s payment
under Section 6.2.6);
 
6.1.3.           The cost of any title insurance, including the Title
Commitment, any title insurance policy, any additional premium charge(s) for
endorsements and/or deletion(s) of exception items (subject to the provisions of
Section 10.3) and any
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

cancellation charge(s) imposed by any title company in the event a title
insurance policy is not issued;
 
6.1.4.           The entire cost of any survey required by Purchaser;
 
6.1.5.           Recording fees for the Deed and any documents related to any
financing obtained by Purchaser; and
 
6.1.6.           Any other expense(s) incurred by Purchaser or its
representative(s) in inspecting or evaluating the Property or closing this
transaction.
 
6.2.                  Seller’s Costs.  Seller shall pay:
 
6.2.1.            The conveyance taxes imposed by the State of Connecticut and
the Town of Branford;
 
6.2.2.           O, R & L’s fee to the extent any such fee is payable pursuant
to Seller’s separate agreement with O, R & L;
 
6.2.3.           The fees and disbursements of its counsel;
 
6.2.4.           Any recording fees for documents necessary to deliver the
required title in accordance with the terms of this Agreement;
 
6.2.5.           The filing fees for the Property Transfer Forms (hereinafter
defined); and
 
6.2.6.           One-half of any escrow fees charged by Escrow Agent to close
the transfer of title contemplated hereunder, up to a maximum amount of $250 to
be paid by Seller.
 
6.3.                  Prorations.
 
6.3.1.           Vault charges, sewer charges, utility charges and operating
expenses actually paid or payable as of the Closing Date and rents (expressly
excluding, however, tenant reimbursements for Taxes and Operating Costs, as
defined below) paid by the tenants under the Forma Lease and any New Lease
(collectively, “Tenant Receivables”) shall be prorated as of the Closing Date
and adjusted against the Purchase Price, provided that within ninety (90) days
after the Closing, Purchaser and Seller shall make a further adjustment for such
charges which may have accrued or been incurred prior to the Closing Date, were
not collected or paid on or before the Closing Date but were collected or paid
within such ninety (90) day period.
 
6.3.2.           Neurogen Corp, as landlord under the Lease, is currently
collecting from the tenant under the Forma Lease additional rent to cover
insurance, utilities (to the extent not paid directly by such tenant), common
area maintenance and other operating costs and expenses (collectively,
“Operating Costs”) in connection with the ownership, operation, maintenance and
management of the Neurogen Corp Land and Neurogen Corp Improvements.  To the
extent that any additional rent (including, without limitation, estimated
payments for Operating Costs) is paid by the tenant to the landlord
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

under the Forma Lease based on an estimated payment basis (monthly, quarterly,
or otherwise) for which a future reconciliation of actual Operating Costs to
estimated payments is required to be performed at the end of a reconciliation
period, Purchaser and Seller shall make an adjustment at Closing for the
applicable reconciliation period based on a comparison of the actual Operating
Costs to the estimated payments at the Date of Closing.  If, as of the Date of
Closing, Neurogen Corp has received additional rent payments in excess of the
amount that the tenant under the Forma Lease will be required to pay, based on
the actual Operating Costs as of the Date of Closing, Purchaser shall receive a
credit in the amount of such excess.  If, as of the Date of Closing, Neurogen
Corp has received additional rent payments that are less than the amount that
such tenant would be required to pay based on the actual Operating Costs as of
the Date of Closing, Purchaser will promptly pay to Seller the deficiency, but
only to the extent such deficiency is actually collected by Purchaser from said
tenant after the Closing.  Real estate taxes collected from the tenant under the
Forma Lease as additional rent shall be addressed in the same manner with
respect to the payments collected from such tenant up to the Date of Closing.
Operating Costs that are not payable by such tenant either directly or
reimbursable under the Forma Lease, and real estate taxes (including those
payable by the tenant under the Forma Lease but not yet paid) shall be adjusted
between Seller and Purchaser as set forth in Section 6.3.1 above and shall be
reasonably estimated by the parties if final bills are not available.  Purchaser
shall have responsibility for preparing any Operating Cost and  tax
reconciliations under the Forma Lease for the current and subsequent tax years
and calendar years.  To the extent not previously delivered to Purchaser,
Neurogen Corp will deliver to Purchaser prior to Closing documentation
reasonably supporting the Operating Costs and real estate taxes collected by
Neurogen Corp prior to the Closing from the tenant under the Forma Lease and
that are necessary for Purchaser to prepare any reconciliations required under
the Forma Lease for Operating Costs and real estate tax payments with respect to
the tax year and calendar year in which the Closing occurs.  If either Neurogen
Corp or Neurogen LLC enters into any New Lease which provides for additional
rent in the form of a share of estimated insurance, utilities, common area
maintenance and other operating costs and expenses or real estate taxes, the
Seller entity which owns the applicable portion of the Property so leased and
the Purchaser shall adjust for and reconcile the same in manner similar to that
described for the Forma Lease.
 
6.3.3.           All prorations shall be made on a 365-day calendar year basis,
using actual number of days in the month.
 
6.4.                  Taxes.  General real estate taxes, personal property
taxes, special assessments (and installments thereof) and other governmental
taxes and charges relating to the Property, including annual or periodic permit
fees (collectively, “Taxes”) payable during the year in which Closing occurs
shall be prorated as of the Closing Date and adjusted against the Purchase
Price.  If Closing occurs before the actual Taxes payable during such year are
known, the proration of Taxes shall be upon the basis of Taxes for the Property
payable during the immediately preceding year; provided, however, that if the
Taxes payable during the year in which Closing occurs are thereafter determined
to be more or less than the Taxes payable during the preceding year (after any
appeal of the assessed valuation thereof is concluded), Seller and Purchaser
promptly (but no later than ninety (90) days after the Closing except in the
case of an ongoing tax protest) shall adjust the proration of Taxes and Seller
or Purchaser, as the case may be, shall pay to the other any amount required as
a result
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

of such adjustment, and further provided that any re-proration of real estate
taxes shall take into account only increases in the tax rate or mill rate, i.e.,
any portion of any real estate tax increase attributable to an increase in
assessed value that occurs subsequent to Closing shall not be taken into
account.  This provision shall survive Closing.
 
6.5.                  Rent.
 
6.5.1.           Notwithstanding anything to the contrary contained herein,
Tenant Receivables not collected by Seller as of Closing shall not be prorated
between Seller and Purchaser at Closing but shall be apportioned on the basis of
the period for which the same is payable if, as and when collected, as follows:
 
           (i)           Tenant Receivables and other income received from the
tenants under the Forma Lease and any New Lease (collectively, the “Leases”)
after Closing shall be applied in the following order of priority: (a) first, to
Tenant Receivables which become due after Closing, which amount shall be
retained by Purchaser; (b) second, to payment of the Tenant Receivables for the
month in which the Closing occurs, which amount shall be apportioned between
Purchaser and Seller as of the Closing Date (with Seller’s portion thereof to be
delivered to Seller); (c) third, to delinquent Tenant Receivables which were due
and payable as of Closing for any period prior to the month in which the Closing
occurred but not collected by Seller as of Closing, which amount shall be
delivered to Seller.  Purchaser shall use its commercially reasonable efforts
during the six (6) month period immediately following the Closing to collect and
promptly remit to Seller rents or other amounts due Seller for the period prior
to the Closing; provided, however, Purchaser shall not be obligated to commence
any legal proceeding to collect such amounts.  Notwithstanding the foregoing,
for a period of one (1) year after Closing, Seller shall have the right to
pursue the collection of delinquent Tenant Receivables related to any period
prior to Closing without prejudice to Seller’s rights or Purchaser’s obligations
hereunder; provided, however, Seller shall have no right to cause any such
tenant or licensee to be evicted or to exercise any other “landlord” remedy (as
set forth in such tenant’s Lease) against such tenant other than to sue for
collection.  Purchaser expressly agrees that if Purchaser receives any amounts
after the Closing Date to which Seller is entitled, Purchaser shall remit the
same to Seller within ten (10) business days after receipt thereof less
reasonable, actual costs and expenses of collection, including reasonable
attorneys’ fees, court costs and disbursements, if any.  Seller expressly agrees
that if Seller receives any amounts after the Closing Date which are
attributable, in whole or in part, to any period after the Closing Date, Seller
shall remit to Purchaser that portion of the monies so received by Seller to
which Purchaser is entitled within ten (10) business days after receipt
thereof.      
 
6.6.                  In General.  Any other costs or charges of closing this
transaction not specifically mentioned in this Agreement shall be paid and
adjusted in accordance with local custom in New Haven County, Connecticut.  For
purposes of this Section 6, “Seller” shall mean such Seller entity owning the
applicable portion of the Property to which the cost or charge appertains.
 
6.7.                  Purpose and Intent  Except as expressly provided herein,
the purpose and intent of the provisions of this Agreement relating to
prorations, adjustments and apportionments is that Seller shall bear all
expenses of ownership and operation of the Property and shall receive all income
therefrom accruing through midnight at the end of the day preceding the Closing
and Purchaser shall bear all such expenses and receive all such income accruing
thereafter.  This provision shall survive Closing.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

6.8.                  Closing Adjustment.  Seller and Purchaser shall jointly
prepare a Closing adjustment on the basis set out above and shall endeavor to
deliver such computation to Escrow Agent at least one (1) business day prior to
Closing.
 
6.9.                  Post-Closing Reconciliation.  If any of the aforesaid
prorations cannot be calculated accurately on the Closing Date, then they shall
be calculated as soon after the Closing Date as feasible, but in any event no
later than ninety days following the Closing Date (or if such ninetieth day is
not a business day, on the next business day following said ninetieth day).
Notwithstanding any provision contained in this Agreement to the contrary, after
the expiration of said period, no further adjustments, credits or prorations
shall be made or allocated between the parties under this Agreement for any of
the items listed in this Section 6, except for Taxes and any delinquent Tenant
Receivables due to Seller.
 
6.10.                  Other Items.  All cash in any operating, reserve or other
property accounts on the Closing Date shall belong to Seller.
 
6.11.                  Survival.  The provisions of this Section 6 shall survive
Closing.
 
7.      Damage, Destruction or Condemnation
 
7.1.                  Material Event.  If, prior to Closing, any of the
following occurs (each, a “Material Event”) (a) a Material Amount (as defined
below) of the net rentable area of the Buildings is damaged, destroyed or
subjected to a condemnation action, or (b) the parking spaces on the Property
are subjected to a condemnation action to an extent that, after taking into
account any replacement parking spaces that may be created on the Property, the
Property is not in compliance with applicable laws with respect to the required
number of parking space for the Property under its current use, (c) reasonable
access to the Property is taken by eminent domain, or (d) solely as a result of
any of the foregoing, the tenant under the Forma Lease has a right to terminate
the Lease (and such tenant does not waive such right) or Purchaser’s prospective
mortgage lender withdraws the Commitment (hereinafter defined), then Purchaser
may elect to terminate this Agreement by giving written notice of its election
to Seller within ten (10) business days after receiving written notice from
Seller of such destruction or taking, which notice from Seller shall be given
not later than thirty (30) days following the date of such event.  Such notice
shall include a description of the destruction or condemnation, together with
Seller’s estimate of the cost to repair or restore as reasonably determined by
Seller and the amount of the applicable insurance deductible, or the value of
the condemnation award payable to Seller as set forth in the demand or pleading
of the condemning authority.  If Purchaser does not give such written notice
within such ten (10) business day period, this transaction shall be consummated
on the later of (i) the Closing Date set forth in Section 2.5, or (ii) fifteen
(15) business days after Purchaser receives Seller’s notice of the destruction
or condemnation, and at the Purchase Price provided for in Section 2, and Seller
shall assign to Purchaser the physical damage proceeds of any insurance
policy(ies) payable to Seller, plus credit Purchaser the amount of any
applicable deductible, or Seller’s portion of any condemnation award, in both
cases, up to the amount of the Purchase Price.  As used herein, “Material
Amount” means destruction or condemnation in an amount greater than $350,000.00.
 
7.2.                  Immaterial Event.  If, prior to Closing, any damage,
destruction or taking by eminent domain occurs which is not a Material Event,
then subject to all the other terms and conditions of this Agreement, Purchaser
shall close this transaction on the date and at the
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

Purchase Price agreed upon in Section 2, and Seller shall assign to Purchaser
the physical damage proceeds of any insurance policies payable to Seller, plus
credit Purchaser the amount of any applicable deductible, or Seller’s portion of
any condemnation award, in both cases, up to the amount of the Purchase Price.
 
7.3.                  Termination and Return of Deposit.  If Purchaser elects to
terminate this Agreement pursuant to this Section 7, Purchaser shall return to
Seller all copies of all studies, reports, plans and other materials supplied by
Seller, and, if Purchaser is not, on the date of such election, in material
default under this Agreement,  the Deposit shall be promptly returned to
Purchaser (after deduction for any obligations that have accrued with respect to
Purchaser’s Indemnity Obligations).
 
8.      Notices.
 
Any notice required or permitted to be given hereunder shall be deemed to be
given when hand delivered, on the date when delivered by Emery Air Freight,
Airborne, Federal Express, UPS overnight, or similar overnight express service
(unless such delivery is refused, in which case such notice shall be deemed
given on the date delivery thereof is refused), or on the date when delivered by
facsimile transmission with written electronic confirmation of receipt (provided
that a copy of such notice is also transmitted by nationally recognized
overnight courier on such date to the applicable party at its address listed
below), in any case addressed to the parties at their respective addresses
referenced below:


If to Purchaser:
Investment Capital Partners, Ltd.
1552 Post Road
Fairfield, CT  06824
     Attention:  Stephen P. Lawrence
   
Phone: (203) 259-5505
 
Fax:     (203) 259-2606
With a copy to:
Berkowitz, Trager & Trager, LLC
8 Wright Street
Westport, CT  06880
 
Attention:  Steven M. Siegelaub, Esq.
 
Phone: (203)  291-8223
 
Fax:     (203)  226-3801
 
If to Seller:
Neurogen Corporation
Neurogen Properties LLC
45 Northeast Industrial Road
Branford, CT 06405
 
Attention:                 Stephen R. Davis,
President and Chief Executive Officer
 
Phone:  (203) 315-3016
 
Fax:      (203) 488-4710
With a copy to:
Day Pitney LLP
242 Trumbull Street
Hartford, Connecticut 06103-3499
Attention:  Rosemary G. Ayers, Esq.
Phone:  (860) 275-0185
Fax:  (860) 275-0343

 
or, in each case, to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Telephone numbers are
for informational purposes only.  Effective notice shall be deemed given only as
provided above.  The attorneys for the parties may give notices on behalf of
their clients.
 
9.      Closing.
 
9.1.                  Closing Instructions.
 
9.1.1.           The funds required from Purchaser and all acts and documents
required of Purchaser in order to effectuate the Closing pursuant hereto shall
be deposited with Escrow Agent and be performed no later than 2:00 p.m. eastern
time on the Closing Date and shall be available for immediate distribution at
Closing.
 
9.2.                  Seller’s Deliveries.  Seller shall deliver or cause to be
delivered, either at the Closing or by making available at the Property, as
appropriate, the following original documents, each executed and, if required,
acknowledged:
 
9.2.1.           A Deed with respect to the Neurogen Corp Land and Neurogen Corp
Improvements comprising 15 Northeast Industrial Road from Neurogen Corp, a Deed
with respect to the Neurogen Corp Land and Neurogen Corp Improvements comprising
35 Northeast Industrial Road from Neurogen Corp. and a Deed with respect to the
Neurogen LLC Land and the Neurogen LLC Improvements from Neurogen LLC, all in
the form attached hereto as Exhibit 9.2.1, along with the necessary conveyance
tax statements.
 
9.2.2.           (i) Copies (or originals, to the extent in Seller’s possession)
of all contracts relating to the Property which Purchaser has elected or is
deemed to have elected to assume; and (ii) an assignment of such contracts to
Purchaser relating to the Neurogen Corp Land and Neurogen Corp Improvements from
Neurogen Corp, and an assignment of such contracts relating to the Neurogen LLC
Land and the Neurogen LLC Improvements from Neurogen LLC, both by way of
assignment and assumption agreements, in the form attached hereto as
Exhibit 9.2.2.
 
9.2.3.           (i) Copies (or originals, to the extent in Seller’s possession)
of all unexpired, transferable warranties and guarantees then in effect, if any,
with respect to the improvements located on the Property or any repairs or
renovations to such improvements being conveyed hereunder, and (ii) an
assignment from each of Neurogen Corp and Neurogen LLC with respect to the same
as to its respective portion of the Property, in the form attached hereto as
Exhibit 9.2.3.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

9.2.4.           All books and records with respect to the Property held by or
for the account of Seller at the Property, including without limitation, plans
and specifications, as available.
 
9.2.5.           An affidavit from each of Neurogen Corp and Neurogen LLC
pursuant to the Foreign Investment and Real Property Tax Act in the form
attached hereto as Exhibit 9.2.5.
 
9.2.6.           A statement of each of Neurogen Corp and Neurogen LLC in the
form attached hereto as Exhibit 9.2.6.
 
9.2.7.           The reaffirmation of Seller’s warranties and representations
referred to in Section 5.1.
 
9.2.8.           The Property Transfer Forms (hereinafter defined), each of
which Property Transfer Forms shall be executed by Neurogen Corp (as to 15 and
35 Northeast Industrial Road) and Neurogen LLC (as to 45 Northeast Industrial
Road) as transferor and by Neurogen Corp as Certifying Party, as to all such
Property Transfer Forms.
 
9.2.9.           The Leases (an original to the extent in Seller’s possession
and if neither an original is in Seller’s possession nor a copy thereof is
attached to any estoppel certificate of the tenant thereunder delivered in
connection with the Closing, a copy thereof certified as true, correct and
complete by Seller)  and an assignment of the Leases by the Seller of that
portion of the Property demised thereunder by way of an assignment and
assumption agreement in the form attached hereto as Exhibit 9.2.9.
 
9.2.10.             A resolution and incumbency certificate evidencing the
authority of the persons executing documents on behalf of each Seller entity, a
certificate of legal existence of each Seller entity issued by the Secretary of
State of each entity’s formation and a certificate of qualification for Neurogen
Corp to transact business issued by the Secretary of State of the State of
Connecticut.
 
9.2.11.             A notice letter to the tenant(s) under the Leases in a form
attached hereto as Exhibit 9.2.11 advising such tenant(s) of the transfer to
Purchaser of the portion of the Property in which the tenant’s demised premises
are located, executed by the Seller entity holding title thereto.
 
9.3.                  Purchaser’s Deliveries.  At the closing, Purchaser shall
(i) pay Seller the Purchase Price, (ii) execute and deliver to Seller the
reaffirmation of warranties and representations referred to in Section 5.2 and
the agreements referred to in Section 9.2.2(ii) and Section 9.2.9, (iii) execute
and deliver to Seller the Property Transfer Forms (as transferee) and (iv)
deliver to Seller a resolution and incumbency certificate evidencing the
authority of the persons executing documents on behalf of Purchaser and a
certificate of good standing of Purchaser issued by the Secretary of State of
the State of its formation and, to the extent required by law or if the
Purchaser is otherwise so qualified, a certificate of qualification to transact
business issued by the Secretary of State of the State of Connecticut.  In the
event that the Purchaser has designated and appointed a Nominee to take title to
45 Northeast Industrial Road pursuant to Section 12.4.6, Purchaser shall deliver
to Neurogen LLC at the Closing (and it shall be a condition precedent to
Neurogen LLC’s agreement to permit the appointment of such Nominee) the
following: (a)  a reaffirmation document in the
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

form of Exhibit 9.3 attached hereto executed by such nominee, (b) the agreements
and documents referred to in Sections 9.2.2(ii) (if there are any Assumed
Contracts relating thereto), 9.2.3, 9.2.9 (if there are any assigned leases
relating thereto) and 9.8 as they pertain to such property and the 45
Environmental Indemnification (hereinafter defined), executed by such Nominee,
(iii) the Property Transfer Form applicable to such property, executed by such
Nominee (as transferee), (iv) a resolution and incumbency certificate evidencing
the authority of the persons executing documents on behalf of such Nominee and a
certificate of good standing of such Nominee issued by the Secretary of State of
the State of its formation and, to the extent required by law or if said Nominee
is otherwise so qualified, a certificate of qualification to transact business
issued by the Secretary of State of the State of Connecticut.
 
9.4.                  Possession.  Purchaser (or, if a Nominee has been
appointed under Section 12.4.6, such Nominee with respect to 45 Northeast
Industrial Road) shall be entitled to exclusive possession of the Property upon
conclusion of the Closing, subject only to the Permitted Exceptions.
 
9.5.                  Insurance.  Seller shall terminate its policies of
insurance as of the time of Closing  on the Closing Date and Purchaser shall be
responsible for obtaining its own insurance thereafter (or, if a Nominee has
been appointed under Section 12.4.6, such Nominee with respect to 45 Northeast
Industrial Road).
 
9.6.                  Utility Service and Deposits.   Seller shall be entitled
to the return of any deposit(s) posted by it with any utility company and
Purchaser (or, if a Nominee has been appointed under Section 12.4.6, such
Nominee with respect to 45 Northeast Industrial Road) shall notify each utility
company serving the Property to terminate Seller’s account, effective at noon on
the Closing Date, such notice to be in the form of Exhibit 9.6 attached hereto.
 
9.7.                  Notice Letters.  Subsequent to Closing, Seller shall
provide to Purchaser copies of form letters to service, maintenance, supply and
other contractors serving the Property under the Assumed Contracts, advising
them of the sale of the Property to Purchaser and directing to Purchaser all
bills for the services provided to the Property on and after the Closing Date
(or, if a Nominee has been appointed under Section 12.4.6, in each case, to such
Nominee with respect to 45 Northeast Industrial Road).
 
9.8.                  Mutual Obligation.  Seller and Purchaser (or, if a Nominee
has been appointed under Section 12.4.6, such Nominee with respect to 45
Northeast Industrial Road) shall each deposit such other instruments as are
reasonably required by Escrow Agent or otherwise required to close the Escrow
and consummate the acquisition of the Property in accordance with the terms
hereof (provided that in no event shall any such documents increase the
liability of Purchaser (or such Nominee) or Seller).
 
10.           Default; Failure of Condition.
 
10.1.                  Purchaser Default.  If Purchaser shall breach or default
under this Agreement and the breach or default continues beyond the expiration
of the cure period, if any, provided for in Section 12.6 hereof, the Deposit
shall be retained by Seller as liquidated damages (as its sole remedy, other
than with respect to  Purchaser’s Indemnity Obligations set forth in Section
3.1.3, the Purchaser’s obligations under Section 3.5 and Purchaser’s indemnity
obligations under Section 5.3) and both parties shall be relieved of
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

and released from any further liability hereunder except for Purchaser’s
Indemnity Obligations set forth in Section 3.1.3, the Purchaser’s obligations
under Section 3.5 and the parties’ respective indemnity obligations under
Section 5.3).  Seller and Purchaser agree that the Deposit is a fair and
reasonable amount to be retained by Seller as agreed and liquidated damages in
light of Seller’s removal of the Property from the market and the costs incurred
by Seller and shall not constitute a penalty or a forfeiture.
 
10.2.                  Seller Default.  If Seller shall (a) refuse or fail to
convey the Property as herein provided for any reason other than (i) a breach or
default by Purchaser under this Agreement and the expiration of the cure period,
if any, provided under Section 12.6 hereof, (ii) the existence of a Pending
Default (as defined in and contemplated by Section 12.6), or (iii) any other
provision of this Agreement which permits Seller to terminate this Agreement or
otherwise relieves Seller of the obligation to convey the Property, or (b) shall
breach or default under any other material obligation under this Agreement for
any reason other than one described in the foreclosing clauses (i), (ii) or
(iii), and such breach or default continues beyond the expiration of the cure
period, if any, provided for in Section 12.6 hereof,  Purchaser shall elect as
its sole remedy hereunder either to terminate this Agreement and recover the
Deposit or to enforce the Seller’s obligations to convey the Property or perform
its material obligations in accordance with this Agreement, provided that no
such action in specific performance shall seek to require the Seller to do any
of the following: (a) change the condition of the Property (except as set forth
in Section 4.2 hereof) or restore the same after any fire or other casualty;
(b) subject to Section 10.3 below, expend money or post a bond to remove a title
encumbrance or defect or correct any matter shown on a survey of the Property,
or (c) secure any permit, approval, or consent with respect to the Property or
Seller’s conveyance of the Property.  If Purchaser so terminates this Agreement,
Purchaser shall return to Seller all copies of all studies, reports, plans and
other materials supplied by Seller, which obligations shall survive such
termination.
 
10.3.                  Failure of Condition.  If prior to Closing Seller
discloses to Purchaser or Purchaser discovers that (i) title to the Property is
subject to defects, limitations or encumbrances other than Permitted Exceptions,
or (ii) any representation or warranty of Seller contained in this Agreement is
or, as of the Closing Date, will be untrue, then Purchaser shall promptly give
Seller written notice of its objection thereto.  In such event, Seller may elect
to postpone the Closing for up to the earlier of (i) one business day prior to
the expiration of Purchaser’s commitment for purchase money mortgage financing,
or (ii) thirty (30) days, and attempt to cure such objection, provided that
Purchaser may not object to the state of title of the Property on the basis of
any Permitted Exceptions.  The parties acknowledge and agree that Seller shall
have no obligation to cure any objection, provided that notwithstanding the
foregoing, Seller shall be obligated to release and discharge, or otherwise
satisfy to the reasonable satisfaction of Purchaser and the Title Company, all
mechanics’ liens for work performed by or on behalf of Seller, any other
voluntary liens against the Property of an ascertainable amount created by,
under or through Seller, and all mortgages encumbering the Property
(collectively, “Seller’s Liens”), and, to the extent the same does not
constitute a Permitted Exception, any easement or encumbrance created by any
voluntary act of Seller without Purchaser’s written consent (“Other Voluntary
Encumbrances”) with Seller having the right to apply the Purchase Price or a
portion thereof for such purpose.  If Purchaser fails to waive the objection
within ten (10) days after notice from Seller that Seller will not cure the
objection (other than Seller’s Liens and Other Voluntary Encumbrances, which
Seller shall be obligated to cure to the extent set forth
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

above), this Agreement shall terminate automatically and Seller shall promptly
return the Deposit to Purchaser (after deduction for any obligations that have
accrued with respect to Purchaser’s Indemnity Obligations), and neither party
shall have any liability to the other except for Purchaser’s Indemnity
Obligations set forth in Section 3.1.3, the Purchaser’s obligations under
Section 3.5 and the parties’ respective indemnity obligations under Section 5.3,
except that if any such representation made as of the date of this Agreement was
an intentional material misrepresentation,  Seller also shall reimburse
Purchaser for all reasonable out-of-pocket expenses of due diligence incurred by
Purchaser prior to the date of termination by Purchaser under this Section
10.3.  If this Agreement is terminated pursuant to this Section 10.3, Purchaser
shall return to Seller all copies of all studies, reports, plans and other
materials supplied by Seller, which obligation shall survive such termination.
 
11.           Transfer Act.
 
11.1.                  Property Transfer Forms.   The parties acknowledge that
each of 15 Northeast Industrial Road, 35 Northeast Industrial Road and 45
Northeast Industrial Road is an “establishment” under Connecticut General
Statutes Section 22a-134 et seq (the “Transfer Act”).  In connection with the
foregoing, Seller shall prepare or cause to be prepared at its expense the
appropriate Transfer Act filings, together with an Environmental Condition
Assessment Form,  (collectively, the “Property Transfer Forms”) as to the
Property.  The Seller entity holding title to the portion of the Property
covered by a Property Transfer Form shall sign such Property Transfer Form as
the transferor, Purchaser shall sign said Property Transfer Form as transferee
and Neurogen Corp shall sign such Property Transfer form as Certifying
Party.  Said documents shall thereafter be filed by the applicable Certifying
Party at its expense in compliance with the Transfer Act.   Seller shall submit
a draft copy of the Property Transfer Forms to the Purchaser at least three (3)
business days prior to Closing for its review.
 
11.2.                  Environmental Access Agreement.   Purchaser agrees that
any Certifying Party, its successors and assigns shall be entitled to avail
itself of the remedial alternatives available to comply with the Remediation
Standard Regulations, Regulations of Connecticut State Agencies, Section
22a-133k-1, et seq. (the “RSRs”), excluding the use of environmental land use
restrictions or engineered controls.  Notwithstanding the foregoing, Purchaser
agrees that any Certifying Party may use an environmental land use restriction
that solely limits use of the Property to commercial/industrial use.  The Seller
and the Purchaser, for themselves and their respective successors and assigns,
agree to reasonably cooperate with each other, to the extent either should
require data or information at any time for purposes of compliance with the
Transfer Act, including the securing of any necessary permits or approvals from
any governmental agency.  The Purchaser, for itself and its successors and
assigns agrees that, subsequent to the transfer of the Property to the
Purchaser, any entity acquiring a leasehold or other tenancy or occupancy
interest or security interest or any other interest in the Property or any part
thereof shall acquire such interest subject to the terms of this Section 11.2
and, upon request of the Seller, shall confirm such subordination of its
interest to this Section 11.2 by signing any documents reasonably requested by
the Seller.  The Deed for each of 15 Northeast Industrial Road and 35 Northeast
Industrial Road shall contain the “Reservations and Restrictions” contained in
the form of Special Warranty Deed attached hereto as Exhibit 9.2.1.  At the
Closing, Neurogen LLC, as grantor, and Neurogen Corp, as grantee, shall enter
into an environmental easement agreement in the form attached hereto as  Exhibit
11.2 (the
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

“45 Environmental Easement”).  The provisions of this Section 11.2  shall
survive Closing and delivery of the Deed.
 
11.3.                  Future Transfers.   In the event that Seller shall file a
Form III or Form IV with respect to 45 Northeast Industrial Road in connection
with the Closing and the transfer of such property to Purchaser (but not to
Nominee), and, at any time prior to the earlier to occur of April 30, 2010 or
the date upon which Seller has obtained a Final Verification (as defined below)
with respect to 45 Northeast Industrial Road, Purchaser (but not Nominee)
transfers fee title to 45 Northeast Industrial Road to a bona fide third party
(the “45 Third Party Purchaser”) and such transfer constitutes a Transfer of
Establishment (as defined in the Transfer Act) for which a Form III or Form IV
filing is required by the Transfer Act,  then provided that said 45 Northeast
Industrial Road has remained unoccupied from the Closing to and including such
transfer date (as certified in writing by Purchaser to Seller), Seller shall be
the Certifying Party on the Form III or Form IV filing in connection with such
transfer; provided, however,  Purchaser (or another party to the transfer other
than Seller) shall pay all costs of making any such filing, including without
limitation, all filing fees to the State of Connecticut Department of
Environmental Protection (“DEP”) and  the costs of preparing any Environmental
Condition Assessment Form and other supporting documentation then required by
the Transfer Act (which form and other documentation shall be subject to the
reasonable approval of Seller).  As used herein, “Final Verification” shall mean
(i) a writing signed by the Commissioner of the DEP  that said property has been
investigated in accordance with prevailing standards and guidelines and
remediated in accordance with the RSRs, or (ii) if the DEP has delegated
oversight of the investigation and remediation of a property to a Licensed
Environmental Professional, a Verification (as defined in the Transfer Act)
prepared by a LEP and submitted to the DEP and for which DEP has issued a
statement that it shall not audit the Verification, or for which DEP has
completed its audit to DEP’s satisfaction, or for which three years have elapsed
since the date of submittal of the Verification to DEP.  Notwithstanding the
foregoing, in the event there occurs a discharge, spillage, uncontrolled loss,
seepage or filtration (collectively, a “Release”) of Hazardous Waste or
Hazardous Substance (as such terms are defined in the Transfer Act, as it may be
amended from time to time) following the Closing but prior to the earlier to
occur of April 30, 2010 and the above-described transfer to the 45 Third Party
Purchaser that is caused by Purchaser or any of its contractors, subcontractors,
consultants, agents, employees, representatives or invitees and such Release
increases the costs of Seller’s compliance with the Transfer Act with respect to
45 Northeast Industrial Road, then Purchaser shall be responsible for said
increase in Seller’s Transfer Act costs.   The provisions of this Section 11.3
shall survive the Closing.
 
11.4.                  Environmental Escrow Agreement.   At Closing, Seller and
Purchaser shall enter into an environmental escrow and indemnification agreement
in the form attached hereto as Exhibit 11.4  and made a part hereof (the
“Environmental Escrow Agreement”).
 
12.           Miscellaneous.
 
12.1.                  Entire Agreement; Merger.  This Agreement, together with
the Exhibits attached hereto (including, without limitation, the Environmental
Escrow Agreement and, if there is a Nominee, the 45 Environmental
Indemnification, to be executed at Closing), all of which are incorporated by
reference, is the entire agreement between the parties with respect to the
subject matter hereof, and no alteration, modification or interpretation hereof
shall be binding unless in writing and signed by both parties.  Except as
otherwise expressly provided herein,
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

all of Seller’s representations and warranties shall merge in the documents and
agreements executed at Closing and shall not survive the Closing.
 
12.2.                  Severability.  If any provision of this Agreement or
application to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
12.3.                  Applicable Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Connecticut.
 
12.4.                  Assignability.
 
12.4.1.              Purchaser shall not assign this Agreement without first
obtaining Seller’s written consent.  Any assignment in contravention of this
provision shall be void.  Except as set forth in Section 12.4.3 below, no
assignment, whether or not permitted, shall release the Purchaser herein named
from any obligation or liability under this Agreement.
 
12.4.2.              If Purchaser requests Seller’s written consent to an
assignment of this Agreement, Purchaser shall (1) notify Seller in writing of
the proposed assignment; (2) provide Seller with the name and address of the
proposed assignee; (3) provide Seller with financial information including
financial statements of the proposed assignee; and (4) provide Seller with a
copy of the proposed assignment.
 
12.4.3.              Notwithstanding Section 12.4.1, this Agreement may be
assigned by Purchaser prior to the Closing without the consent of Seller if (1)
such assignment is to an entity owned by Stephen P. Lawrence, Lisa Lawrence
and/or Lester Giegerich and/or members of their respective immediate families or
trusts for their benefit; (2) Seller is given written notice thereof at least
thirty (30) days prior to the Closing Date and is provided with a copy of such
assignment and a schedule of all evidence of ownership; and (3) the assignee
assumes all of Purchaser’s obligations hereunder, in which event Purchaser
herein named shall be released from any obligation or liability under this
Agreement.  If this Agreement is assigned to more than one such entity, all such
assignees shall jointly and severally assume the obligations of Purchaser under
this Agreement; although Seller acknowledges that such assignees may designate
as to which of such entities shall take title to the separate properties forming
the Property (i.e., 15 Northeast Industrial Road, 35 Northeast Industrial Road,
and 45 Northeast Industrial Road) and the entity designated to take title to a
particular property shall be the party to the closing documents and Property
Transfer Form delivered with respect thereto (or, with respect to 45 Northeast
Industrial Road, be entitled to appoint a nominee solely for such purpose as
permitted under Section 12.4.6 hereof).  Purchaser shall notify Seller in
writing of such designation no later than thirty (30) days prior to the Closing
Date.
 
12.4.4.              Except as set forth in Section 12.4.3 above, Purchaser
herein named and any permitted assignee shall be jointly and severally liable
for all such obligations and liabilities.  Any permitted assignee shall be
deemed to have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto.
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

12.4.5.              Any transfer or assignment of any partnership, membership
or other beneficial interest in Purchaser in excess of fifty percent (50%) shall
be deemed an assignment within the meaning of this Section 12.4.
 
12.4.6.             Subject to the conditions set forth in this Agreement,
Purchaser shall be entitled to designate and appoint a nominee to take title to
45 Northeast Industrial Road at Closing by delivering written notice thereof to
Neurogen LLC at least ten (10) business days prior to the Closing Date, which
notice shall identify the name and state of formation of such nominee, its
principals and their respective addresses.  Notwithstanding the use of any such
nominee, Purchaser shall not be released from any obligation or liability under
this Agreement except to the extent any such obligation is assumed by the
Nominee pursuant to the closing documents described below.  In no event shall
such nominee be deemed to be a beneficiary of the terms of this Agreement, and
the sole liability of Neurogen LLC (or Neurogen Corporation as to the 45
Environmental Indemnification (as hereinafter defined))  to such nominee shall
be as set forth in the closing documents delivered to such nominee at Closing,
which shall include the closing documents described in Sections 9.2.1, 9.2.2,
9.2.3, 9.2.5, 9.2.6, 9.2.8, 9.2.9 and 9.2.11 in so far as they are applicable to
45 Northeast Industrial Road and an environmental indemnification agreement in
the form attached hereto and made a  part hereof as Exhibit 12.4.6 (the “45
Environmental Indemnification”).  As used herein, “Nominee” means a nominee that
meets the criteria set forth in this Section 12.4.6.  
 
12.5.                  Successors Bound.  This Agreement shall be binding upon
and inure to the benefit of Seller and its successors and assigns and be binding
upon and inure to the benefit of Purchaser and its successors and permitted
assigns.
 
12.6.                  Breach.  Should either party be in breach of or default
under or otherwise fail to comply with any of the terms of this Agreement,
except as otherwise provided in this Agreement, the complying party shall have
the option to cancel this Agreement upon ten (10) business days written notice
to the other party of the alleged breach and failure by such other party to cure
such breach within such ten (10) business day period.  The non-defaulting party
shall promptly notify the defaulting party in writing of any alleged default
upon obtaining knowledge thereof.  The Closing Date shall be extended to the
extent necessary to afford the defaulting party the full ten business day period
within which to cure such default; provided, however, that if the Closing Date
shall have been once extended as a result of default by a party, such party
shall be not be entitled to any further notice or cure rights with respect to
that or any other default.  For purposes of this Section 12.6, a “Pending
Default” shall be a default for which (i) written notice was given by the
non-defaulting party, and (ii) the cure period extends beyond the scheduled
Closing Date.  The provisions of this Section 12.6 shall not apply to Sections
2.2.1, 2.2.2 and 2.2.3.
 
12.7.                  No Public Disclosure.  Purchaser and Seller shall make no
public disclosure of the terms of this transaction without the prior written
consent of the other party, except that Purchaser may discuss the transaction in
confidence with proposed joint venturers, investors, lenders, attorneys,
brokers, investment advisors and engineering and environmental consultants and
as otherwise required by law and Seller may disclose the transaction to its
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

attorneys, brokers, investment advisors and engineering and environmental
consultants and as otherwise required by law.
 
12.8.                  Captions.  The captions in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the scope or content of any of its
provisions.
 
12.9.                  Attorneys’ Fees.  In the event of any litigation arising
out of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs actually incurred.
 
12.10.                  No Partnership. Nothing contained in this Agreement
shall be construed to create a partnership or joint venture between the parties
or their successors in interest.
 
12.11.                  Time of Essence. Subject to the provisions of Section
12.6, time is of the essence for all purposes of this Agreement.
 
12.12.                  Counterparts.  This Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.
 
12.13.                  Recordation.  Purchaser and Seller agree not to record
this Agreement or any memorandum hereof.
 
12.14.                  Proper Execution. The submission by Seller to Purchaser
of this Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser’s consideration and not for acceptance and execution.  Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial
performance.  The submission by Seller of this Agreement for execution by
Purchaser and the actual execution and delivery thereof by Purchaser to Seller
shall similarly have no binding force and effect on Seller unless and until
Seller shall have executed this Agreement and the Deposit shall have been
received by Seller and a counterpart thereof shall have been delivered to
Purchaser.
 
12.15.                  Tax Protest.  If, as a result of any tax protest or
otherwise, any refund or reduction of any real property or other tax or
assessment relating to the Property during the period for which, under the terms
of this Agreement, Seller is responsible, Seller shall be entitled to receive or
retain such refund or the benefit of such reduction, less equitable prorated
costs of collection.
 
12.16.                  Escrow Provisions. Seller and Purchaser do hereby
jointly and severally agree that except as set forth below, Escrow Agent shall
incur no liability whatsoever in connection with its good faith performance
under this Agreement, and except as set forth below, do hereby jointly and
severally release and waive any claims they may have against Escrow Agent, which
may result from its performance in good faith of its function as Escrow Agent,
including but not limited to, a delay in the transfer of funds.  Seller and
Purchaser further indemnify and hold Escrow Agent harmless from and against any
and all claims and actions arising from this Agreement, or arising from Escrow
Agent’s role as escrow agent hereunder, provided that Escrow Agent shall be
liable for the loss or damage caused directly by its acts
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

of gross negligence or willful misconduct while performing as Escrow Agent under
this Agreement.
 
The Escrow Agent shall be entitled to rely upon the authenticity of any
signature and upon the genuineness and validity of any writing (including
writings received by facsimile or electronic mail) received by Escrow Agent
relating to this Agreement.  THE DEPOSIT SHALL NOT EARN INTEREST UNLESS AND
UNTIL A SIGNED IRS FORM W-9 IS RECEIVED BY ESCROW AGENT.
 
In the event of any disagreement between the parties hereto resulting in
conflicting instructions to, or adverse claims or demands upon the Escrow Agent
with respect to the release of the Deposit, the Escrow Agent may refuse to
comply with any such instruction, claim or demand so long as such disagreement
shall continue, and in so refusing the Escrow Agent shall not further release
the Deposit.  The Escrow Agent shall not be, or become liable in any way for its
failure or refusal to comply with any such conflicting instructions or adverse
claims or demands, and it shall be entitled to continue to refrain from acting
until such conflicting instructions or adverse claims or demands (a) shall have
been reconciled by agreement and Escrow Agent shall have been notified in
writing thereof by the Seller and Purchaser; or (b) shall have finally been
determined in a court of competent jurisdiction.
 
The Escrow Agent may, at its sole discretion, resign by giving (30) days written
notice hereof to Seller and Purchaser.  Seller and Purchaser shall furnish to
the Escrow Agent written instructions for the release of the Deposit.  If the
Escrow Agent shall not have received such written instructions within such 30
day period, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor Escrow Agent and upon such appointment
deliver the Deposit to such successor.  Reasonable costs and fees incurred by
the Escrow Agent with respect to conflicting claims or adverse claims or demands
may, at the option of the Escrow Agent, be deducted from any funds held pursuant
hereto.
 
None of the provisions of this agreement shall prohibit Escrow Agent from
bringing an interpleader action or from exercising any rights that might be
afforded by statutory or common law to resolve any disagreements, uncertainties,
conflicts or disputes as to the administration by Escrow Agent of its duties and
obligations hereunder.
 
The parties hereto do hereby agree that they are aware that the Federal Deposit
Insurance Corporation (FDIC) coverage applies only to a maximum amount of
$250,000 for each individual depositor and that Escrow Agent assumes no
responsibility for, nor will they hold Escrow Agent liable for any loss which
arises from the fact that the amount held by the Escrow Agent in any account may
cause the aggregate amount of any individual depositor’s accounts to exceed
$250,000 and that the excess amount is not insured by the FDIC.
 
12.17.                  Estoppel Certificate.  On or before the Closing, Seller
shall deliver to Purchaser a tenant estoppel certificate, substantially in the
form attached hereto as Exhibit 12.17 with no adverse claims by the tenant under
the Forma Lease and dated not more than thirty (30) days prior to the Closing
Date, and, if requested by Purchaser’s lender, a subordination, non-disturbance
and attornment agreement, substantially in the form attached hereto as Exhibit
12.17(A), duly executed by the tenant under the Forma Lease.  The failure of
Seller to deliver an estoppel certificate or subordination, non-disturbance and
attornment agreement to Purchaser shall not constitute a Seller default so long
as Seller submits to such tenant a request for such documents and makes
reasonably diligent efforts to obtain them (which shall
 




 
--
 



 
 

--------------------------------------------------------------------------------

 

not require the payment of any sum of money not required under the Forma Lease),
but the delivery of such tenant estoppel certificate as provided in this Section
12.17 (and the delivery of such subordination, non-disturbance and attornment
agreement, provided that same is requested by Purchaser’s lender financing the
purchase of the Property, if any,  and is a condition of the financing closing
under any written commitment issued with respect thereto) shall constitute
conditions precedent to Purchaser’s obligations to close.  No later than 30 days
prior to the Closing Date, Purchaser shall notify Seller in writing (which
notification may be by e-mail to Seller’s attorney) of  the name of Purchaser’s
lender, if any, for insertion in the form estoppel certificate and
subordination, non-disturbance and attornment agreement; time is of the essence
with respect to such notification and the failure to so notify Seller no later
than 30 days prior to the Closing Date shall constitute a waiver of such closing
conditions precedent to Purchaser’s obligation to close with respect to delivery
of such subordination, non-disturbance and attornment agreement and delivery of
any tenant estoppel other than an estoppel addressed to Purchaser, its
successors and assigns and Purchaser’s (unnamed) mortgage lender; provided,
however, that Seller agrees to use reasonably diligent efforts to obtain such
subordination, non-disturbance and attornment agreement (which shall not require
the payment of any sum of money not required under the Forma Lease) following
Seller’s receipt of written notice of any such lender’s name prior to the
Closing.   Seller shall have no obligation to deliver any tenant estoppel
certificate or subordination, non-disturbance and attornment agreement with
respect to any New Lease; provided, however, at Purchaser’s request delivered to
Seller with its approval of any New Lease, Seller shall request such documents
from the tenant thereunder.  Purchaser acknowledges and agrees that Seller may
waive in writing any default by the tenant under Section 42a(ii) of the Forma
Lease up to the date of the estoppel certificate delivered by such tenant
hereunder pursuant to a waiver letter in the form attached hereto and made a
part hereof as Exhibit 12.17(B), and such waiver, if granted, shall be deemed
included in the Forma Lease (but need not be referenced in the tenant’s estoppel
certificate).   It shall be a condition to Purchaser’s obligation to purchase
the Property that Neurogen Corp has not received, on or before the Closing Date,
any written or oral notice from the tenant under the Forma Lease of such
tenant’s intention to vacate the space demised thereunder.
 


 
[SIGNATURE PAGE FOLLOWS]
 




 
--
 



 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement as of the
date set forth above.
 
SELLER:


NEUROGEN CORPORATION




By:                                                           
Name:                                                      
Title:                                                      


NEUROGEN PROPERTIES LLC


By:  Neurogen Corporation
  Its Sole Member




  By:                      __________________
        Name: ____________________
        Title: _____________________




PURCHASER:


INVESTMENT CAPITAL PARTNERS, LTD.


By:                                                           
Name: Stephen P. Lawrence
Title:   President








 
--
 



 
 

--------------------------------------------------------------------------------

 

An original, fully executed copy of this Agreement, together with the Deposit,
has been received by the Escrow Agent this ___ day of November, 2009, and by
execution hereof the Escrow Agent hereby covenants and agrees to be bound by the
terms of this Agreement.
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By:_________________________________
Printed name:_________________________
Its:__________________________________




 
--
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT 1.1.1
LEGAL DESCRIPTION OF NEUROGEN CORP LAND


15 Northeast Industrial Road, Branford, CT


All that certain piece or parcel of land with the buildings and other
improvements thereon, situated in the Town of Branford, County of New Haven and
State of Connecticut, shown as Lot 6B on a map entitled “Resubdivision Lot 6
Cosgrove Industrial Park Sec. 1 Northeast Industrial Road Branford, Conn., Scale
1”=50’ May 19, 1997 Donald L. Disbrow Civil Engineer & Surveyor” on file in the
Branford Town Clerk’s Office as Map 1348, being more particularly bounded and
described as follows:


WESTERLY:                                           by Northeast Industrial
Road, as shown on said map, 240 feet;


NORTHERLY:                                           in part by Lot 7, as shown
on said map, and in part by Lot 8, as shownon said map, in all, 480.00 feet;


EASTERLY:                                by Lot 10, as shown on said map, 240.00
feet; and


SOUTHERLY:                                           by Lot 6A, as shown on said
map, 460.00 feet.
 
35 Northeast Industrial Road, Branford, Connecticut


All that certain parcel of land together with the buildings and improvements
thereon situated in the Town of Branford, County of New Haven, State of
Connecticut, consisting of Lot 8 and the easterly 100.75 feet of Lot 7 as shown
on a map entitled “Record Subdivision Plan ‘Cosgrove Industrial Park’, Section
1, Owned and Developed by Cosgrove Development Co., Inc., Boston Post Road and
School Grounds Road, Branford, Connecticut, Scale 1”=100’ ”, dated January 30,
1969, revised October 27, 1970, revised May 2, 1972, prepared by Donald L.
Disbrow, Civil Engineer and Surveyor.  Said parcel is also shown as Lot 8
combined with Parcel A as shown on a map entitled “Division of Property Orion
Machinery & Engineering Corp. Northeast Industrial Road, Branford, Connecticut
Scale 1”=40’ July 8, 1988” prepared by Donald L. Disbrow, and is bounded and
described as follows:


NORTHERLY:                                           by Northeast Industrial
Road, 380.75 feet;


EASTERLY:                                by Lot 9, as shown on said maps, 390
feet;


SOUTHERLY:                                           by a bent line by Lot 10,
171.85 feet and by Lot 6, 214.27 feet, 386.12feet in all;


WESTERLY:                                           by Lot 7, as shown on said
map, 342.35 feet.


TOGETHER WITH the right, privilege and authority to perpetually maintain a water
drainage line, including the right to maintain, operate, construct, alter,
repair, and replace the same, in or through a strip of land 10 feet in width on
Lot 7 as shown on said map dated July 8, 1988.  Also the right to enter on the
land within said easement at any time for the purpose of constructing,
servicing, repairing or replacing said drainage line.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT 1.1.2
LEGAL DESCRIPTION OF NEUROGEN LLC LAND


All that certain piece or parcel of land, with the buildings and improvements
now or hereafter placed thereon, situated in the Town of Branford, County of New
Haven and State of Connecticut, located on the westerly side of School Ground
Road, and shown on a map entitled “Property of Automatic Fastener Corp.
Branford, Conn. Bernard E. Godfrey Registered Professional Land Surveyor 265
Church Street, New Haven, Conn. 06510 Scale 1” = 20” – Aug. 21, 1979”, revised
December 21, 1983.  Said parcel is bounded and described as follows:


 
NORTHERLY
by Northeast Industrial Road along a curved line, three hundred six and 75/100
(306.75) feet, more or less;

 
 
EASTERLY
by School Ground Road by a bent line, three hundred seventy-two and 51/100
(372.51) feet, more or less;

 
 
SOUTHERLY
by Lot 10 as shown on said map, two hundred ninety-three and 36/100 (293.36)
feet, more or less;

 
     WESTERLY                                 by Lot 8 as shown on said map,
three hundred ninety (390) feet, more      or less.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT 1.1.7
 
RENT ROLL
 


 
Lease dated February 20, 2009 between Neurogen Corporation, as landlord, and
Forma Therapeutics, Inc., as tenant.
 







 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.3.1
OTHER PERMITTED EXCEPTIONS


As to 15 Northeast Industrial Road, Branford, CT:


1.
Real estate taxes to the Town of Branford on the List of October 1, 2008, and
for all subsequent years.



2.
Special Exception by Planning and Zoning Commission Town of Branford in favor of
World Gym East dated July 28, 1993 and recorded July 26, 1993 in Volume 553 at
Page 319 of the Branford Land Records.



3.
High Pressure Agreement by and between Commercial Building Associates, the South
Central Connecticut Regional Water Authority and Branford Savings Bank dated
September 24, 1996 and recorded October 16, 1996 in Volume 615 at Page 564 of
the Branford Land Records.



4.
Variance granted by the Zoning Board of Appeals of Town of Branford to
Commercial Building Associates dated March 13, 1996 and recorded January 8, 1997
in Volume 620 at Page 153 of the Branford Land Records.



5.
Electric Distribution Easement in favor of The Connecticut Light and Power
Company dated May 21, 1997 and recorded July 9, 1997 in Volume 629 at Page 766
of the Branford Land Records, partially assigned by Partial Assignment of
Easement Rights from The Connecticut Light and Power Company to The Southern New
England Telephone Company dated December 22, 1998 and recorded December 9, 1999
in Volume 690 at Page 532 of the Branford Land Records.



6.
Variance in favor of Neurogen Corporation dated March 20, 2001 and recorded
March 26, 2001 in Volume 719 at Page 959 of the Branford Land Records.



7.
Notice of Decision dated April 9, 1996 and recorded March 26, 2001 in Volume 719
at Page 960 of the Branford Land Records.



8.
Variance in favor of Neurogen Corporation dated March 19, 2001 and recorded
March 26, 2001 in Volume 719 at Page 961 of the Branford Land Records.





As to 35 Northeast Industrial Road, Branford, CT:


9.
Real estate taxes to the Town of Branford on the List of October 1, 2008, and
for all subsequent years.



10.
Terms, conditions and obligations as set forth in a deed from Orion Machinery &
Engineering Corp. to Neurogen Corporation dated and recorded March 16, 1999 in
Volume 467 at Page 463 of the Branford Land Records.



11.
Agreement by and between Neurogen Corporation and the Town of Branford Sewer
Authority dated January 16, 1990 and recorded January 18, 1990 in Volume 481 at
Page 785 of the Branford Land Records and sewer assessments relating thereto.


 
 

--------------------------------------------------------------------------------

 

12.
Special Exception in favor of Neurogen Corporation dated October 24, 1995 and
recorded January 8, 1997 in Volume 620, Page 156 of the Branford Land Records.



13.
Variance in favor of Neurogen Corporation dated November 13, 1996 and recorded
November 19, 1996 in Volume 617 at Page 463 of the Branford Land Records.



14.
Special Exception in favor of Neurogen Corporation dated November 15, 1996 and
recorded January 8, 1997 in Volume 620 at Page 152 of the Branford Land Records.



15.
Variance in favor of Neurogen Corporation dated March 13, 1996 and recorded
January 8, 1997 in Volume 620 at Page 154 of the Branford Land Records.



16.
Special Exception in favor of Neurogen Corporation dated December 12, 1996 and
recorded January 8, 1997 in Volume 620 at Page 155 of the Branford Land Records.



17.
High Pressure Agreement by and between Neurogen Corporation and South Central
Connecticut Regional Water Authority dated March 6, 1997 and recorded March 31,
1997 in Volume 623 at Page 515 of the Branford Land Records.



18.
Variance in favor of Neurogen Corporation recorded June 26, 1997 in Volume 628
at Page 687 of the Branford Land Records.



19.
Variance in favor of Neurogen Corporation dated December 19, 2000 and recorded
January 2, 2001 in Volume 714 at Page 270 of the Branford Land Records.



20.
Corrected Notice of Decision dated January 17, 2001 and recorded January 26,
2001 in Volume 715 at Page 688 of the Branford Land Records.



21.
Variance in favor of Neurogen Corporation dated March 20, 2001 and recorded
March 26, 2001 in Volume 719 at Page 958 of the Branford Land Records.



22.
Lease by and between Neurogen Corporation, as landlord, and Forma Therapeutics,
Inc., as tenant, dated February 20, 2009, a Notice of which is recorded in
Volume 1029 at Page 556 of the Branford Land Records.



As to BOTH 15 and 35 Northeast Industrial Road, Branford, CT:


 
23.
Sewer use charges due to the Town of Branford.



24.
All matters shown on surveys entitled: “PROPERTY SURVEY ALTA/ACSM LAND TITLE
SURVEY OF 35 NORTHEAST INDUSTRIAL ROAD BRANFORD, CONNECTICUT” and “PROPERTY
SURVEY ALTA/ACSM LAND TITLE SURVEY OF 15 NORTHEAST INDUSTRIAL ROAD BRANFORD,
CONNECTICUT”, Scale: 1”=20’ Date: November 2000 Revised through Revision No. 3
Date 12-10-01” prepared by URS Corporation 500 Enterprise Drive, Suite 3B Rocky
Hill, Connecticut  06067-4002.



25.
Consent Order by the State of Connecticut v. Neurogen Corporation recorded
October 1, 2007 and recorded in Volume 995 at Page 1068 of the Branford Land
Records, as affected by


 
--
 



 
 

--------------------------------------------------------------------------------

 

 
Certificate of Compliance recorded November 20, 2007 in Volume 999 at Page 595
of the Branford Land Records.



26.
Notice of Decision by Planning and Zoning Commission dated April 16, 2001 and
recorded April 25, 2001 in Volume 722 at Page 1028 of the Branford Land Records.



27.
Reciprocal Easement Agreement by and between Neurogen Corporation and Neurogen
Properties LLC dated April 15, 2002 and recorded May 13, 2002 in Volume 765 at
Page 708 of the Branford Land Records.



As to 45 Northeast Industrial Road, Branford, CT


28.
Real estate taxes to the Town of Branford on the List of October 1, 2008, and
for all subsequent years.



29.
Sewer use charges due to the Town of Branford.



30.
All matters shown on survey entitled: “PROPERTY & TOPOGRAPHIC SURVEY 45
NORTHEAST INDUSTRIAL ROAD, BRANFORD, CONNECTICUT”, dated August 1999 and
prepared by URS Greiner Woodward-Clyde, Inc. A.E.S., Surveyor.



31.
Notice of Variance by the Zoning Board of Appeals of the Town of Branford dated
September 4, 1985 and recorded in the Branford Land Records in Volume 382, Page
517 and Variance granted by the Zoning Board of Appeals of the Town of Branford
dated August 14, 1985 and recorded in the Branford Land Records in Volume 382,
Page 518.



32.
Variance granted by the Zoning Board of Appeals of the Town of Branford dated
July 15, 1992 and recorded in the Branford Land Records in Volume 532, Page 651.



33.
Special Exception granted by the Planning and Zoning Commission of the Town of
Branford dated July 26, 1999 and recorded in the Branford Land Records on
October 22, 1999 in Volume 687 at Page 109 of the Branford Land Records.



34.
Reciprocal Easement Agreement by and between Neurogen Corporation and Neurogen
Properties LLC dated April 15, 2002 and recorded May 13, 2002 in Volume 765 at
Page 708 of the Branford Land Records.



35.
Variance granted by the Zoning Board of Appeals of the Town of Branford dated
December 19, 2000 and recorded in Volume 714 at Page 269 of the Branford Land
Records.

 
36.
Corrected Notice of Decision dated January 17, 2001 and recorded January 26,
2001 in Volume 715 at Page 688 of the Branford Land Records.

 
37.
The 45 Easement Agreement.


 
--
 



 
 

--------------------------------------------------------------------------------

 

 
 
As to 15, 35 and 45 Northeast Industrial Road, Branford, CT



 
38.
Agreement by and between Cosgrove Development Company, Inc. and Sewer Authority
of the Town of Branford dated September 16, 1970 and recorded in the Branford
Land Records in Volume 231, Page 236.  Reference is made to a letter from the
Sewer Authority of the Town of Branford to Union Oil Company of California dated
November 26, 1971 and recoded in said Land Records in Volume 242, page 433.









 


 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.4
LIST OF SERVICE CONTRACTS




1.  Examination and Lubrication Agreement dated April 27, 2001 between Neurogen
Corporation and Hontz Elevator Company, and amended by letter dated December 5,
2007 from Schindler Elevator Corporation (successor to Hontz Elevator Company)
to Neurogen Corporation.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.1
SPECIAL WARRANTY DEED


NEUROGEN [CORPORATION, a Delaware corporation] [ PROPERTIES LLC, a Connecticut
limited liability company],  having an office at 45 Northeast Industrial Road,
Branford, Connecticut 06495 (the “Grantor”), for the consideration of TEN AND
00/100 DOLLARS ($10.00) received to its full satisfaction from
______________________, a _____________ having an office at c/o
___________________________ (the “Grantee”), does hereby give, grant, bargain,
sell and convey unto the Grantee, its successors and assigns forever, those
certain pieces or parcels of land situated in the Town of Branford, County of
New Haven and State of Connecticut and more particularly described in Schedule A
attached hereto and made a part hereof, together with any and all buildings and
other improvements now situated thereon (the “Property”).
 
Said premises are conveyed subject to the matters described in said Schedule A
attached hereto.
 
TO HAVE AND TO HOLD the premises hereby conveyed, with the appurtenances
thereof, to the Grantee and unto the Grantee’s successors and assigns forever,
to its and their own proper use and behoof;
 
AND FURTHERMORE, the Grantor will warrant and forever defend the premises hereby
conveyed to the Grantee, its successors and assigns against the claims of all
persons owning, holding, or claiming by, through or under the Grantor, but not
otherwise.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has executed this deed as of this ___ day of
_______, 2009.
 
Witnessed
by:                                                                      GRANTOR:
 
NEUROGEN                                      [CORPORATION][PROPERTIES LLC]




By:                                                                    
Name:
Title:










STATE OF CONNECTICUT)
:           ss:
COUNTY OF ____________)
 
The foregoing instrument was acknowledged before me this _____ day of ________,
2009, by _____________________, __________________________ of Neurogen
[Corporation, a Delaware corporation, on behalf of said corporation] [Properties
LLC, a Connecticut limited liability company, on behalf of said limited
liability company].
______________________________


Commissioner of Superior Court
 
Notary Public
 
My Commission Expires:
 










 
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


[APPLICABLE LEGAL DESCRIPTION FROM EXHIBIT 1.1.1 OR 1.1.2 OF AGREEMENT]


RESERVATIONS AND RESTRICTIONS


The Property is conveyed subject to the reservations and restrictive covenants
set forth in this Section  (collectively, the “Reservations and Restrictions”)
which reservations and restrictive covenants are hereby reserved by Grantor for
itself and its successors and assigns and which are for the benefit of, and
enforceable, by the Grantor, its successors and assigns.


RESERVING UNTO THE GRANTOR, ITS SUCCESSORS AND ASSIGNS (each a “Benefited Party”
and collectively, the “Benefited Parties”), an easement (the “Environmental Work
Easement”) in, over, through and across the land and improvements herein
conveyed (collectively, the “Property”) for access to, egress from, and access
under, above, and through the Property, by Grantor, its successors and assigns,
agents, employees, contractors, representatives and invitees (collectively, the
“Grantor Parties”), for the purposes of conducting investigation, remediation
and monitoring required under the Transfer Act (C.G.S. § 22a-134 et seq.)
(collectively, the “Environmental Work”) pursuant to the Grantor’s obligations
under the terms of any Transfer Act filing now or hereafter made with respect to
the Property or any portion thereof in which Neurogen Corporation, its corporate
successors or assigns, is a certifying party (as defined in the Transfer
Act).  Such Environmental Work Easement with respect to any such Transfer Act
filing shall terminate upon the  following (the “Termination Date”): (1) the
date of receipt of written approval from the State of Connecticut Department of
Environmental Protection (“DEP”) of the Environmental Work or, (2) if DEP has
delegated oversight of the Environmental Work to a Licensed Environmental
Professional, the earlier to occur of the following (i) three years after the
submittal of the Verification (as defined in and pursuant to § 22a-134 of the
Transfer Act) relating thereto;  (ii) in the event that the DEP performs an
audit of the Verification, after submittal of additional information or
completion of any work to the satisfaction of the Department of Environment
Protection as part of an audit pursuant to C.G.S. § 22a-134a, or (iii) the date
of receipt of a no audit letter from DEP.


Upon reasonable prior written notice, Grantor Parties shall have access to the
Property as reasonably necessary for the performance of the Environmental
Work.  Grantor Parties shall also have access to the Property to the extent
necessary to allow Grantor, its successors and assigns to pursue or defend any
actions by or claims against third parties relating to the conditions on, at,
emanating from or having emanated from the Property and/or actions to complete
the Environmental Work.  In no event shall the Grantor Parties unreasonably
interfere with the use and enjoyment of the Property by Grantee and its
successors and assigns and any tenant or other permitted occupant of the
Property, and Grantor Parties shall implement all measures reasonably necessary
to minimize such interference.


In performing the Environmental Work, Grantor shall have the right, in Grantor’s
sole judgment, to avail itself of the remedial alternatives available to comply
with the Remediation Standard Regulations, Regulations of Connecticut State
Agencies, Section 22a-133k-1, et seq. (the “RSRs”), excluding the use of
environmental land use restrictions (“ELURs”) or engineered
controls.  Notwithstanding the foregoing, Grantor may use an environmental land
use restriction that solely limits the use of the Property to industrial/
commercial use.


Grantee, its heirs, administrators, executors, successors and assigns, shall
reasonably cooperate with Grantor:  (i) in Grantor’s performance of the
Environmental Work and compliance with the Transfer Act, including the sharing
of any environmental data and information or the execution by Grantee, its

 
 

--------------------------------------------------------------------------------

 

successors or assigns as Property owner, of any documentation required for
compliance with the Transfer Act or any permit application related thereto,
except that Grantor shall be responsible for signing any waste manifests or
other shipping papers as the generator for any and all waste materials generated
as part of its Environmental Work or its compliance with the Transfer Act and
Grantor shall be responsible for the payment of any fees or other costs payable
to any governmental entities related to any permit applications arising out of
the Environmental Work; and (ii) in that Grantee, its successors or
assigns  shall, to the extent of Grantee’s knowledge, promptly inform Grantor of
any and all releases of any chemical, irritant, hazardous or toxic substance,
petroleum substance or waste that occur on, at or from the Property.  If deemed
necessary or appropriate by any Benefited Party in order to accomplish Final
Verification (as hereinafter defined), the Grantee, its successors and assigns
shall grant to the DEP an ELUR prepared by the Benefited Parties that solely
limits the use of the Property to industrial/ commercial use and shall use
reasonable efforts to obtain subordinations and/or releases to the grant of such
ELUR of those having an interest in the Property as DEP may require; provided,
however, that Grantor shall not be relieved of its obligations to complete the
Environmental Work and comply with the Transfer Act if, after reasonable
efforts, Grantee, its successors and assigns are unable to obtain such
subordinations and/or releases.    As used herein, “Final Verification” shall
mean (i) a writing signed by the Commissioner of DEP that the Property has been
investigated in accordance with prevailing standards and guidelines and
remediated in accordance with the RSRs, or, (ii) if DEP has delegated oversight
of the Environmental Work to a Licensed Environmental Professional, a
Verification (as defined in the Transfer Act) prepared and submitted to the DEP
by an LEP for which DEP has issued a statement that it shall not audit the
Verification, or for which DEP has completed its audit to DEP’s satisfaction or
for which three years have elapsed since the date of submittal of the
Verification to DEP.


The Benefited Parties shall keep Grantee, its successors and assigns reasonably
informed of the Benefited Parties’ progress with the Environmental Work and
compliance with the Transfer Act and, at no cost to Grantee, its successors and
assigns, provide to Grantee, its successors and assigns copies of all reports,
documents, test results and correspondence prepared by or on behalf of the
Benefited Parties and submitted to DEP concerning the Environmental Work and
compliance with the Transfer Act, and all reports, documents and correspondence
received from DEP concerning the same.  Grantee, its successors and assigns
shall refrain from communicating with any federal, state or local governmental
bodies, instrumentalities or agencies, including all political subdivisions of
the State of Connecticut  having jurisdiction over environmental matters and/or
the Transfer Act program (each, a “Governmental Authority”) regarding or
concerning, or that may affect, any activities being performed by or on behalf
of the Grantor Parties hereunder and relating to the Property.  Notwithstanding
the foregoing, Grantee, its successors and assigns shall not be precluded from
contacting any Governmental Authority to obtain the status of any such
activities being performed by or on behalf of the Grantor Parties hereunder and
relating to the Property, or responding to any inquiries from any Governmental
Authority regarding the activities being performed by or on behalf of the
Grantor Parties hereunder and relating to the Property.  All correspondence,
discussions and negotiations with, and submissions to, any Governmental
Authority concerning, or that may affect, the Grantor Parties’ activities shall
be controlled by and coordinated with the Benefited Parties.  The Benefited
Parties shall provide Grantee, its successors and assigns with reasonable prior
notice of any substantive meetings or conference calls with any Governmental
Authority concerning the Grantor Parties’ activities and Grantee, its successors
and assigns and any representatives of said parties shall have the right to be
present during such meetings or conference calls.  Notwithstanding the
foregoing, nothing in these reservations and restrictions shall preclude the
then owner of the Property from making any filing or other communication
necessary to satisfy a legal obligation.


Prior to any entry onto the Property, Grantor shall:




 
--
 



 
 

--------------------------------------------------------------------------------

 



(a)           Carry or cause to be carried and maintained and kept in effect,
without expense to Grantee, at all times that any entry is made by any Grantor
Party upon the Property, commercial general liability insurance with minimum
limits per occurrence of not less than One Million Dollars ($1,000,000) and Two
Million Dollars ($2,000,000) in the aggregate, naming Grantee, its successors
and assigns as additional insureds.   Each policy shall be issued by a
recognized, responsible insurance company licensed to do business in the State
of Connecticut. Grantor shall provide Grantee with written certificates of
insurance evidencing such policy(ies).


(b)           Furnish and cause its consultant’s, contractors and subcontractors
entering the Property to furnish to Grantee and cause to maintained and kept in
effect, without expense to Grantee, at all times that any entry is made upon the
Property, adequate workers’ compensation insurance in statutory limits to cover
their respective employees.


Grantor shall promptly repair any physical damage done to the Property by any
Grantor Parties in the exercise of Grantor’s rights hereunder. Grantor agrees to
indemnify and save harmless Grantee, its successors and assigns from and against
all claims of whatever nature arising from any injury or damage to any person or
property or any other loss, cost, liability, claim or expense (including, but
not limited to, reasonable attorneys’ and consultants’ fees and costs) resulting
from the exercise by any Grantor Party of the easement rights set forth herein,
excluding  any consequential, exemplary, or punitive damages.
 
In any action related to these Reservations and Restrictions, the prevailing
party shall be entitled to recover its costs and reasonable attorneys’ fees.
 
If any court of competent jurisdiction determines that any provision of these
Reservations and Restrictions is invalid or unenforceable, such provision shall
be deemed to have been modified automatically  to conform to the requirements
for validity and enforceability as determined by such court.  In the event that
the provision is invalidated is of such nature that it cannot be so modified,
the provision shall be deemed deleted from this instrument as though it had
never been included herein.  In either case, the invalidity of such provision
shall not affect the validity of any other provisions hereof, and all such other
provisions shall continue unimpaired and in full force and effect.
 
These Reservations and Restrictions may be amended only with the consent of the
Grantor or its corporate successors and assigns having at the relevant time the
benefits of the rights herein granted and the consent of the then owner of the
Property.
 
Except as otherwise required or allowed herein, any required notice from one
party to another under these Reservations and Restrictions shall be sufficient
if such notice is in writing and shall be deemed to have been duly given or sent
(i) when received, if dispatched by postage prepaid registered or certified mail
(return receipt requested), (ii) when received, if delivered in hand, or (iii)
on the following business day, if dispatched by a reputable overnight courier
which requires a signature of the receiving party, in each case to the party
intended at its address as follows:
 


If to any of the Benefited Parties, including Grantor:




 
--
 



 
 

--------------------------------------------------------------------------------

 

______________________________
______________________________
______________________________


If to Grantee,


_____________________________
_____________________________
_____________________________


Any of the parties may change the address to which notices may be sent by
written notice to the other party sent in the manner set forth above.  Grantor,
its successors and assigns shall have no obligation to provide any notice or
documentation to Grantee, its successors or assigns if any notice address has
changed and Grantor has not been given notice of a change of address in the
manner provided herein for the giving of notices.


It is the intention of the Grantor and Grantee that these Reservations and
Restrictions constitute a real servitude and shall touch and concern the
Property, run with the land and with the title to the Property, and shall apply
to and be binding upon and inure to the benefit of the Grantor, the other
Benefited Parties, the Grantee and any and all parties hereafter having any
right, title or interest in the Property or any part thereof.  These
Reservations and Restrictions shall continue to and including the Termination
Date, unless otherwise modified in writing by the Grantor or its corporate
successors and assigns having at the relevant time the benefits of the rights
herein granted and the consent of the then owner of the Property.


Any person or entity who acquires any right, title or interest in all or any
part of the Property shall be conclusively deemed to have consented and agreed
to the provisions of these Reservations and Restrictions, whether or not any
reference to these Reservations and Restrictions or its provisions is contained
in the deed or other conveyance instruments by which such person or entity
acquires an interest in the Property.


In the event that an ELUR regarding the Property is recorded, the parties agree
that such ELUR shall not diminish any right or obligation described herein of
Grantor, any other Benefited Party, Grantee or their respective heirs,
executors, administrators, successors or assigns.


 
In the event that Grantor, Grantee or any of their respective heirs, executors,
administrators, successors or assigns shall fail to comply with the requirements
of the Reservations and Restrictions granted hereby, such persons who so fail to
comply shall be liable to the other parties (including, without limitation, the
Benefited Parties) for any and all costs associated with the enforcement of any
provision or obligation created herein.
 
 
 


Said premises are subject to:  [INSERT APPLICABLE PERMITTED EXCEPTIONS FROM
EXHIBIT 3.3.1 OF AGREEMENT]


1.


2.


3.




 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.2
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
 
           In consideration of One Dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
NEUROGEN [CORPORATION, a Delaware corporation] [PROPERTIES LLC, a Connecticut
limited liability company],  (the “Assignor”), hereby assigns to and delegates
______________________________, a ____________ (the “Assignee”), and Assignee
hereby assumes and accepts the assignment and delegation of all of Assignor’s
right, title and interest in and to the contracts described on Exhibit A
attached hereto relating to certain real property located at 15 and 35 Northeast
Industrial Road, Branford, CT.
 
Assignee hereby agrees to hold Assignor harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys’ fees, originating or relating to the period on or after the date
hereof and arising out of the Assignee’s obligations under the contracts
described in Exhibit A.
 
Assignor hereby agrees to hold Assignee harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys’ fees, originating or relating to the period on or before the date
hereof and arising out of the Assignor’s obligations under the contracts
described in Exhibit A.
 
If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Agreement or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.
 
This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement effective
as of this ____ day of ____________, 2009.
 
ASSIGNOR:


NEUROGEN [CORPORATION] [PROPERTIES LLC]


By:                                                   
      Name:                                                   
Title:                                              


ASSIGNEE:






By:                                                   
      Name:                                                   
Title:                                              




 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.3
ASSIGNMENT OF WARRANTIES AND GUARANTEES
 
           THIS AGREEMENT is made as of the __ day of __________, 2009, between
NEUROGEN [CORPORATION, a Delaware corporation] [PROPERTIES LLC, a Connecticut
limited liability company] (the “Assignor”), and ____________________________, a
_____________________ (the “Assignee”).
 
R E C I T A L S :
 
Assignee has this day acquired from Assignor certain interests in land,
buildings and improvements more particularly described on Exhibit A attached
hereto and made a part hereof (the “Property”).
 
In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Assignor hereby assigns, transfers and sets over unto Assignee and Assignee
hereby accepts from Assignor all of Assignor’s right, title and interest in and
to all unexpired, transferable warranties and guarantees, if any, with respect
to the improvements located on the Property or any repairs or renovations to
such improvements.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date above written.
 
ASSIGNOR:


NEUROGEN [CORPORATION] [PROPERTIES LLC]


By:                                                   
      Name:                                                   
Title:                                              




ASSIGNEE:
______________________________


By:                                                   
      Name:                                                   
Title:                                              







 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.5
AFFIDAVIT PURSUANT TO FOREIGN INVESTMENT
AND REAL PROPERTY TAX ACT
 
The undersigned hereby declares that the name, address and United States
taxpayer identification number of the owner of the real property described in
Exhibit A attached hereto and incorporated herein by reference is as follows:
 
Name and Address
I.D. Number
NEUROGEN [CORPORATION][PROPERTIES LLC]
45 Northeast Industrial Road
Branford, CT 06405
_______________

 
There is no other person or entity who has an ownership interest in the
property.  The owner is a Delaware corporation, and, as such, is not a foreign
citizen or entity.
 
The undersigned understands that the purchaser of the property intends to rely
on the foregoing representations in connection with the United States Foreign
Investment and Real Property Act.
 
Under the penalties of perjury, the undersigned declares that he/she has
examined this Affidavit and to the best of his/her knowledge and belief, it is
true, correct and complete.
 
DATE:  ____________ ___, 2009
 


NEUROGEN [CORPORATION] [PROPERTIES LLC]


By:                                                   
      Name:                                                   
Title:                                              





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.6
STATEMENT OF SELLER


SELLER’S NAME:                                NEUROGEN [CORPORATION][PROPERTIES
LLC]
ADDRESS:                                [15 and 35] [45] Northeast Industrial
Road
Branford, CT 06405


PURCHASER’S
NAME:                                           ____________________________


To:           _________________________ (“Title Company”)
 
 
Re:           15 & 35 Northeast Industrial Road, Branford, Connecticut, as more
particularlydescribed on Exhibit A attached hereto (the “Property”)


THE UNDERSIGNED HEREBY STATES THAT:


1.
A.  No repairs or alterations have been made by or on behalf of Neurogen
[Corporation, a Delaware corporation][Properties LLC, a Connecticut limited
liability company] (“Seller”) on said Property during the 90 days preceding the
date hereof, which have not been paid for, except as follows:



B.  If none, check here ( )


[If any repairs or alterations are identified above, Seller shall cooperate with
the Escrow Agent to provide evidence of payment or waivers of lien acceptable to
the Escrow Agent in order to issue on the Closing Date without increase in
premium to Purchaser an owner’s and loan title insurance policies for Purchaser
without exception for mechanics’ liens.]


2.
No proceedings in bankruptcy or receivership have been instituted by or against
Seller which are now pending, nor has Seller made any assignment for the benefit
of creditors.



3.
There are no parties in possession at the Property other than as set forth on
Exhibit A attached hereto and made a part hereof.



4.
That after examining a certain survey entitled “PROPERTY SURVEY 15, 35 & 45
NORTHEAST INDUSTRIAL ROAD BRANFORD, CONNECTICUT Scale:  1” = 40’ Date:  JUNE
2006” prepared by URS Corporation AES Project # 36936656, since the date of the
survey, no exterior alterations or additions have been made to the buildings
located on the Property and shown on said survey and no additional buildings or
improvements have been constructed on the Property.



The undersigned makes this statement for the purpose of inducing the Title
Company to issue to the purchaser an owner’s title insurance policy insuring
title to said Property.


Date: _________ ___
2009                                                                              SELLER:


NEUROGEN [CORPORATION] [PROPERTIES LLC]


By:                                                   
      Name:                                                   
Title:                                              

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.9
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 
 
 
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, NEUROGEN [CORPORATION, a Delaware corporation] [PROPERTIES LLC, a
Connecticut limited liability company] (“Assignor”), hereby assigns and
delegates to _______________________, a ________________ (“Assignee”), and
Assignee hereby agrees to accept the assignment and delegation of all of
Assignor’s right, title and interest (except Assignor’s right to collect
delinquent rent attributable to any period prior to the date hereof) in and to
the Leases set forth on Exhibit A attached hereto and incorporated herein
relating to certain real property known as [15][35][45] Northeast Industrial
Road, located in the Town of Branford, County of New Haven and State of
Connecticut, and Assignee further agrees to assume all of the obligations of
Assignor under said Leases to be performed after the date hereof.
 
Assignor hereby agrees to indemnify Assignee against and hold Assignee harmless
from any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys’ fees, originating or relating to the period
prior to the date hereof and arising out of Assignor’s obligations under the
Leases.  Assignee hereby agrees to indemnify Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees, originating or relating to the
period on or after the date hereof and arising out of Assignee’s obligations
under the Leases.
 
If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.
 
This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this day of ______________.
 
ASSIGNOR:


NEUROGEN [CORPORATION] [PROPERTIES LLC]


By:                                                      
      Name:                                                      
Title:                                                


ASSIGNEE:
________________________________




By:                                                      
           Name:                                           
Title:  ___________________


 


 

--
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SCHEDULE OF LEASES






[15 NORTHEAST INDUSTRIAL ROAD:  Lease dated February 20, 2009 between Neurogen
Corporation, as landlord, and Forma Therapeutics, Inc., as tenant]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.2.11
 
FORM NOTICE TO TENANT(S)
 






As of ________________, 2009


[Tenant]






Re:           ____ Northeast Industrial Road, Branford, Connecticut (the
“Property”)


You are hereby notified and advised that effective as of ___________________,
2009, __________________ (“Purchaser”) purchased and acquired from NEUROGEN
[CORPORATION] [PROPERTIES LLC] (“Seller”) all right, title and interest in and
to the Property.


You are hereby notified and directed that all future payments of rent or
otherwise and notices and demands pursuant to or under your lease should be
delivered to Purchaser at the following address:


__________________________
c/o _______________________
__________________________
__________________________


This Notice may be executed and delivered in any number of counterparts, each of
which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.


Very truly yours,


SELLER:
 
NEUROGEN [CORPORATION]
[PROPERTIES LLC]
 
 
By:           __________________________Name:
Title:
 
 
PURCHASER:
 
[_________________________________]
 
 
By:           ____________________________
Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.3


NOMINEE AGREEMENT




This Nominee Agreement (this “Agreement”) is executed as of the _____ day of
____________,  ____, by _________________________, a ____________________
(“Nominee Purchaser”) to and for the benefit of NEUROGEN PROPERTIES LLC, a
Connecticut limited liability company (“Neurogen LLC”).
 
RECITALS
 
WHEREAS, Investment Capital Partners, Ltd., as purchaser (“Original Purchaser”),
and Neurogen Corporation and Neurogen LLC, as Neurogen LLC, have entered into
that certain Purchase and Sale Agreement dated as of November __, 2009 with
respect to 15, 35 and 45 Northeast Industrial Road, Branford, Connecticut (the
“Purchase Agreement”);
 
WHEREAS, pursuant to the terms of the Purchase Agreement, Original Purchaser or
its assignee has appointed Nominee Purchaser as its nominee to take title to 45
Northeast Industrial Road, Branford, Connecticut (the “Property”);
 
WHEREAS, Nominee Purchaser will this day take title to the Property and,
pursuant to the terms of the Purchase Agreement, is delivering this Nominee
Agreement to Neurogen LLC;
 
WHEREAS, the Property is an “establishment” under Connecticut General Statutes
Section 22a-134 et seq (the “Transfer Act”), and  Neurogen Corporation, a
Delaware corporation, is the Certifying Party under the Transfer Act filing
being made with respect to the disposition of the Property by Neurogen LLC to
Nominee Purchaser on the date hereof (the “Property Transfer Form”); and
 
WHEREAS, Neurogen Corporation and Nominee Purchaser are also entering into an
Environmental Indemnification Agreement with respect to the Property on the date
hereof (the “Environmental Indemnification”).
 
NOW, THEREFORE, in consideration of the disposition of the Property by Neurogen
LLC and other good and valuable consideration, the receipt and legal sufficiency
of which is hereby acknowledged, the Nominee Purchaser agrees as follows:
 
1.            Except as expressly set forth in the Purchase Agreement, Neurogen
LLC shall have no obligation to provide any documents and information to Nominee
Purchaser with respect to the Property.  Nominee Purchaser shall not rely on any
warranties, promises, understandings or representations, express or implied, of
Neurogen LLC or any agent of Neurogen LLC relating to the present or future
physical condition, development, potential, operation, income generated by, or
any other matter or thing affected by or related to the Property which are not
expressly contained in the closing documents delivered to Nominee Purchaser by
Neurogen LLC at the closing of the Property (the “Closing”), and no such
representation or warranty shall be implied.  Except as set forth in this
Agreement or the Environmental Indemnification, the Property is
 

 
 

--------------------------------------------------------------------------------

 

being transferred in an “AS IS” “WHERE IS” condition and “WITH ALL FAULTS” as of
the date of the Closing.
 
2.           In purchasing, evaluating and financing the Property, in
determining whether or not to make the investment, and in making any application
or filing to any governmental authority, Nominee Purchaser shall rely solely
upon the results of Nominee Purchaser’s own inspections or other information
obtained or otherwise available to Nominee Purchaser, rather than any
information that may have been provided by Neurogen LLC to Original Purchaser or
Nominee Purchaser.
 
3.           Except to the extent Neurogen Corporation has breached its
obligations as Certifying Party under any Property Transfer Form delivered at
Closing under the Connecticut Transfer Act or under the Environmental
Indemnification, Nominee Purchaser waives and releases Neurogen Corporation and
Neurogen LLC from any present or future claims arising from or relating to the
presence or alleged presence of asbestos or harmful or toxic substances in, on,
under or about the Property including, without limitation, any claims under or
on account of (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as the same may have been or may be amended from time to
time, and similar state statutes, and any regulations promulgated thereunder,
(ii) any other federal, state or local law, ordinance, rule or regulation, now
or hereafter in effect, that deals with or otherwise in any manner relates to,
environmental matters of any kind, or (iii) the common law.
 
4.           Except as expressly set forth in the documents and instruments
executed and delivered by Neurogen LLC and Neurogen Corporation in connection
with the Closing (including without limitation the Property Transfer Form and
the Environmental Indemnification), no representations or warranties have been
made or are made and no responsibility has been or is assumed by Neurogen LLC,
by Neurogen Corporation, or by any officer, person, firm, agent or
representative acting or purporting to act on behalf of Neurogen LLC or Neurogen
Corporation as to the condition or repair of the Property or the value, expense
of operation, or income potential of the Property or any portion thereof or as
to any other fact or condition which has or might affect the Property or the
condition, repair, value, expense of operation or income potential of the
Property or any portion thereof.  The parties agree that all understandings and
agreements heretofore made between them or their respective agents or
representatives are merged in this Agreement and such closing documents, which
alone fully and completely express their agreement, neither party relying upon
any statement or representation by the other unless such statement or
representation is specifically embodied in this Agreement or such closing
documents.  Neurogen LLC makes no representations or warranties as to whether
the Property contains asbestos or harmful or toxic substances or pertaining to
the extent, location or nature of same.  To the extent that Neurogen LLC has
provided or hereafter may provide to Original Purchaser or Nominee Purchaser
information from any inspection, engineering or environmental reports concerning
asbestos or harmful or toxic substances, Neurogen LLC makes no representations
or warranties with respect to the accuracy or completeness, methodology of
preparation or otherwise concerning such reports.
 
5.           Representations and Warranties of Nominee Purchaser. Nominee
Purchaser represents and warrants to Neurogen LLC that:
 
(a)           Nominee Purchaser is a [_________________] duly organized, validly
existing and in good standing under the laws of the state of its formation and
is authorized to transact business in the State of Connecticut, and has duly
authorized the execution, delivery and
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

performance of this Agreement, and such execution, delivery and performance
shall not violate any material term of any of its [certificate of incorporation
or bylaws] [articles of organization or operating agreement].  This Agreement
has been, and all of the documents delivered by Nominee Purchaser at the Closing
are authorized and executed and constitute the valid and binding obligations of
Nominee Purchaser.
 
(b)           Nominee Purchaser and each of its members is a citizen of, or
partnership, corporation or other form of legal person domesticated in the
United States of America.
 
(c)           Nominee Purchaser is currently in compliance with the regulations
of OFAC and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.
 
(d)           Nominee Purchaser has had no dealings, negotiations, or
consultations with any broker, representative, employee, agent or other
intermediary in connection with its acquisition of the Property.  Nominee
Purchaser shall indemnify, defend and hold Neurogen LLC free and harmless from
any liability, loss, claim or demand, including, without limitation, attorneys’
fees and other costs (including attorneys’ fees and costs arising out of the
enforcement of this indemnification), arising out of or attributable to the
claims of any broker(s), representative(s), employee(s), agent(s) or other
intermediary(ies) claiming to have represented Nominee Purchaser or otherwise to
be entitled to compensation in connection with this Agreement or in connection
with the sale of the Property (excluding O, R & L Commercial Real Estate) based
upon the acts or omissions of Nominee Purchaser.
 
6.           The terms and provisions of this Agreement shall survive Closing
and delivery of the Special Warranty Deed.
 


IN WITNESS WHEREOF, Nominee Purchaser has executed this Agreement as of the date
first set forth above.


NOMINEE PURCHASER:


By: ____________________________
 
Name:

 
Title:







 
--
 



 
 

--------------------------------------------------------------------------------

 







STATE OF ________________                                                      )
)  ss: _____________________
COUNTY OF ______________                                                      )




The foregoing instrument was acknowledged before me this ____ day of _________,
_____, by __________________, ______________________________ of
______________________________________, a ____________________, on behalf of
said _______________________.

     
Notary Public
My Commission Expires: _______________
Affix Seal





 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.6


NOTICE TO UTILITY COMPANY
 
_________ __, 2008
 
RE:           [15 & 35] [45] Northeast Industrial Road, Branford, Connecticut.
 
You are hereby notified and advised that __________________ (“Purchaser”)
purchased and acquired from NEUROGEN [CORPORATION][PROPERTIES LLC] all right,
title and interest in and to [15 and 35][45] Northeast Industrial Road,
Branford, Connecticut (“Property”).
 
In accordance with the foregoing, you are hereby notified that all future
payments of invoices, bills, correspondence, and notices relating to the
Property, should be delivered to Purchaser at the following address:
 
__________________________
c/o _______________________
__________________________
__________________________


Very truly yours,


________________________________




By:                                                      
      Name:                                                      
Title:                                                

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 11.2




FORM OF 45 ENVIRONMENTAL EASEMENT




EASEMENT AGREEMENT
 
THIS  EASEMENT AGREEMENT (this “Agreement”) is made as of the _______ day of
____________, __________, by and between NEUROGEN CORPORATION (“Grantee”), a
Delaware corporation, and NEUROGEN PROPERTIES LLC (“Grantor”), a Connecticut
limited liability company.
 
RECITALS
 
A.           Grantor is the owner of certain real property commonly known as 45
Northeast Industrial Road, Branford, Connecticut, which property is more
particularly described on Exhibit A attached hereto (the “Property”).
 
B.           The Property is an “establishment” under Connecticut General
Statutes Section 22a-134 et seq (the “Transfer Act”), and  Neurogen is the
Certifying Party under the Transfer Act filing being made with respect to the
disposition of the Property on the date hereof from Grantor to ____________ (the
“Transfer Act Filing”).
 
NOW, THEREFORE, in consideration, inter alia, of the Grantee’s agreement to act
as Certifying Party on the Transfer Act Filing and the mutual representations,
warranties, covenants and agreements herein contained and on the terms and
subject to the conditions herein set forth, the parties hereto hereby agree as
follows:
 
1.  The Recitals set forth above are hereby incorporated herein.
 
2.  Grantor hereby grants to Grantee, its successors and assigns (each a
“Benefited Party” and collectively, the “Benefited Parties”), an easement (the
“Environmental Work Easement”) in, over, through and across the land and
improvements herein conveyed (collectively, the “Property”) for access to,
egress from, and access under, above, and through the Property, by Grantee, its
successors and assigns, agents, employees, contractors, representatives and
invitees (collectively, the “Grantee Parties”), for the purposes of conducting
investigation, remediation and monitoring required under the Transfer Act
(C.G.S. § 22a-134 et seq.) (collectively, the “Environmental Work”) pursuant to
the Grantee’s obligations under the terms of any Transfer Act filing now or
hereafter made with respect to the Property or any portion thereof in which
Neurogen Corporation, its corporate successors or assigns, is a certifying party
(as defined in the Transfer Act).  Such Environmental Work Easement with respect
to any such Transfer Act filing shall terminate upon the  following (the
“Termination Date”): (1) the date of receipt of written approval from the State
of Connecticut Department of Environmental Protection (“DEP”) of the
Environmental Work or, (2) if DEP has delegated oversight of the Environmental
Work to a Licensed Environmental Professional, the earlier to occur of the
following (i) three years after the

 
 

--------------------------------------------------------------------------------

 

submittal of the Verification (as defined in and pursuant to § 22a-134 of the
Transfer Act) relating thereto;  (ii) in the event that the DEP performs an
audit of the Verification, after submittal of additional information or
completion of any work to the satisfaction of the Department of Environment
Protection as part of an audit pursuant to C.G.S. § 22a-134a, or (iii) the date
of receipt of a no audit letter from DEP.


Upon reasonable prior written notice, Grantee Parties shall have access to the
Property as reasonably necessary for the performance of the Environmental
Work.  Grantee Parties shall also have access to the Property to the extent
necessary to allow Grantee, its successors and assigns to pursue or defend any
actions by or claims against third parties relating to the conditions on, at,
emanating from or having emanated from the Property and/or actions to complete
the Environmental Work.  In no event shall the Grantee Parties unreasonably
interfere with the use and enjoyment of the Property by Grantor and its
successors and assigns and any tenant or other permitted occupant of the
Property, and Grantee Parties shall implement all measures reasonably necessary
to minimize such interference.


In performing the Environmental Work, Grantee shall have the right, in Grantee’s
sole judgment, to avail itself of the remedial alternatives available to comply
with the Remediation Standard Regulations, Regulations of Connecticut State
Agencies, Section 22a-133k-1, et seq. (the “RSRs”), excluding the use of
environmental land use restrictions (“ELURs”) or engineered
controls.  Notwithstanding the foregoing, Grantee may use an environmental land
use restriction that solely limits the use of the Property to industrial/
commercial use.


Grantor, its heirs, administrators, executors, successors and assigns, shall
reasonably cooperate with Grantee:  (i) in Grantee’s performance of the
Environmental Work and compliance with the Transfer Act, including the sharing
of any environmental data and information or the execution by Grantor, its
successors or assigns as Property owner, of any documentation required for
compliance with the Transfer Act or any permit application related thereto,
except that Grantee shall be responsible for signing any waste manifests or
other shipping papers as the generator for any and all waste materials generated
as part of its Environmental Work or its compliance with the Transfer Act and
Grantee shall be responsible for the payment of any fees or other costs payable
to any governmental entities related to any permit applications arising out of
the Environmental Work; and (ii) in that Grantor, its successors or
assigns  shall, to the extent of Grantor’s knowledge, promptly inform Grantee of
any and all releases of any chemical, irritant, hazardous or toxic substance,
petroleum substance or waste that occur on, at or from the Property.  If deemed
necessary or appropriate by any Benefited Party in order to accomplish Final
Verification (as hereinafter defined), the Grantor, its successors and assigns
shall grant to the DEP an ELUR  prepared by the Benefited Parties that solely
limits the use of the Property to industrial/ commercial use and shall use
reasonable efforts to obtain subordinations and/or releases to the grant of such
ELUR of those having an interest in the Property as DEP may require; provided,
however, that Grantee shall not be relieved of its obligations to complete the
Environmental Work and comply with the Transfer Act if, after reasonable
efforts, Grantor, its successors and assigns are unable to obtain such
subordinations and/or releases.    As used herein, “Final Verification” shall
mean (i) a writing signed by the Commissioner of DEP that the Property has been
investigated in accordance with prevailing


 
--
 



 
 

--------------------------------------------------------------------------------

 

standards and guidelines and remediated in accordance with the RSRs, or, (ii) if
DEP has delegated oversight of the Environmental Work to a Licensed
Environmental Professional, a Verification (as defined in the Transfer Act)
prepared and submitted to the DEP by an LEP for which DEP has issued a statement
that it shall not audit the Verification, or for which DEP has completed its
audit to DEP’s satisfaction or for which three years have elapsed since the date
of submittal of the Verification to DEP.


The Benefited Parties shall keep Grantor, its successors and assigns reasonably
informed of the Benefited Parties’ progress with the Environmental Work and
compliance with the Transfer Act and, at no cost to Grantor, its successors and
assigns, provide to Grantor, its successors and assigns copies of all reports,
documents, test results and correspondence prepared by or on behalf of the
Benefited Parties and submitted to DEP concerning the Environmental Work and
compliance with the Transfer Act, and all reports, documents and correspondence
received from DEP concerning the same.  Grantor, its successors and assigns
shall refrain from communicating with any federal, state or local governmental
bodies, instrumentalities or agencies, including all political subdivisions of
the State of Connecticut  having jurisdiction over environmental matters and/or
the Transfer Act program (each, a “Governmental Authority”) regarding or
concerning, or that may affect, any activities being performed by or on behalf
of the Grantee Parties hereunder and relating to the Property.  Notwithstanding
the foregoing, Grantor, its successors and assigns shall not be precluded from
contacting any Governmental Authority to obtain the status of any such
activities being performed by or on behalf of the Grantee Parties hereunder and
relating to the Property, or responding to any inquiries from any Governmental
Authority regarding the activities being performed by or on behalf of the
Grantee Parties hereunder and relating to the Property.  All correspondence,
discussions and negotiations with, and submissions to, any Governmental
Authority concerning, or that may affect, the Grantee Parties’ activities shall
be controlled by and coordinated with the Benefited Parties.  The Benefited
Parties shall provide Grantor, its successors and assigns with reasonable prior
notice of any substantive meetings or conference calls with any Governmental
Authority concerning the Grantee Parties’ activities and Grantor, its successors
and assigns and any representatives of said parties shall have the right to be
present during such meetings or conference calls.  Notwithstanding the
foregoing, nothing in these reservations and restrictions shall preclude the
then owner of the Property from making any filing or other communication
necessary to satisfy a legal obligation.


Prior to any entry onto the Property, Grantee shall:


(a)           Carry or cause to be carried and maintained and kept in effect,
without expense to Grantor, at all times that any entry is made by any Grantee
Party upon the Property, commercial general liability insurance with minimum
limits per occurrence of not less than One Million Dollars ($1,000,000) and Two
Million Dollars ($2,000,000) in the aggregate, naming Grantor, its successors
and assigns as additional insureds.   Each policy shall be issued by a
recognized, responsible insurance company licensed to do business in the State
of Connecticut. Grantee shall provide Grantor with written certificates of
insurance evidencing such policy(ies).


(b)           Furnish and cause its consultant’s, contractors and subcontractors
entering


 
--
 



 
 

--------------------------------------------------------------------------------

 

the Property to furnish to Grantor and cause to maintained and kept in effect,
without expense to Grantor, at all times that any entry is made upon the
Property, adequate workers’ compensation insurance in statutory limits to cover
their respective employees.


Grantee shall promptly repair any physical damage done to the Property by any
Grantee Parties in the exercise of Grantee’s rights hereunder. Grantee agrees to
indemnify and save harmless Grantor, its successors and assigns from and against
all claims of whatever nature arising from any injury or damage to any person or
property or any other loss, cost, liability, claim or expense (including, but
not limited to, reasonable attorneys’ and consultants’ fees and costs) resulting
from the exercise by any Grantee Party of the easement rights set forth herein,
excluding  any consequential, exemplary, or punitive damages.
 
In any action related to this Agreement, the prevailing party shall be entitled
to recover its costs and reasonable attorneys’ fees.
 
If any court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, such provision shall be deemed to have
been modified automatically  to conform to the requirements for validity and
enforceability as determined by such court.  In the event that the provision is
invalidated is of such nature that it cannot be so modified, the provision shall
be deemed deleted from this Agreement as though it had never been included
herein.  In either case, the invalidity of such provision shall not affect the
validity of any other provisions hereof, and all such other provisions shall
continue unimpaired and in full force and effect.
 
This Agreement may be amended only with the consent of the Grantee or its
corporate successors and assigns having at the relevant time the benefits of the
rights herein granted and the consent of the then owner of the Property.
 
Except as otherwise required or allowed herein, any required notice from one
party to another under this Agreement shall be sufficient if such notice is in
writing and shall be deemed to have been duly given or sent (i) when received,
if dispatched by postage prepaid registered or certified mail (return receipt
requested), (ii) when received, if delivered in hand, or (iii) on the following
business day, if dispatched by a reputable overnight courier which requires a
signature of the receiving party, in each case to the party intended at its
address as follows:
 


If to any of the Benefited Parties, including Grantee:


______________________________
______________________________
______________________________


If to Grantor,


_____________________________
_____________________________


 
--
 



 
 

--------------------------------------------------------------------------------

 

_____________________________


Any of the parties may change the address to which notices may be sent by
written notice to the other party sent in the manner set forth above.  Grantee,
its successors and assigns shall have no obligation to provide any notice or
documentation to Grantor, its successors or assigns if any notice address has
changed and Grantee has not been given notice of a change of address in the
manner provided herein for the giving of notices.


It is the intention of the Grantee and Grantor that this Agreement (including
the easements, covenants, restrictions and provisions contained herein)
constitutes a real servitude and shall touch and concern the Property, run with
the land and with the title to the Property, and shall apply to and be binding
upon and inure to the benefit of the Grantee, the other Benefited Parties, the
Grantor and any and all parties hereafter having any right, title or interest in
the Property or any part thereof.  This Agreement shall continue to and
including the Termination Date, unless otherwise modified in writing by the
Grantee or its corporate successors and assigns having at the relevant time the
benefits of the rights herein granted and the consent of the then owner of the
Property.


Any person or entity who acquires any right, title or interest in all or any
part of the Property shall be conclusively deemed to have consented and agreed
to the provisions of this Agreement, whether or not any reference to this
Agreement or its provisions is contained in the deed or other conveyance
instruments by which such person or entity acquires an interest in the Property.


In the event that an ELUR regarding the Property is recorded, the parties agree
that such ELUR shall not diminish any right or obligation described herein of
Grantee, any other Benefited Party, Grantor or their respective heirs,
executors, administrators, successors or assigns.


 
In the event that Grantor, Grantee or any of their respective heirs, executors,
administrators, successors or assigns shall fail to comply with the requirements
of this Agreement, such persons who so fail to comply shall be liable to the
other parties (including without limitation, the Benefited Parties) for any and
all costs associated with the enforcement of any provision or obligation created
herein.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
WITNESSES:
___________________________
GRANTEE:
NEUROGEN CORPORATION
By:           ___________________________________
Name:
Title:
___________________________
 
___________________________
GRANTOR:
NEUROGEN PROPERTIES LLC
BY:           Neurogen Corporation
Its Sole Member
By:           _____________________________
Name:
Title:
__________________________
 





 
--
 



 
 

--------------------------------------------------------------------------------

 



STATE OF ________________                                                      )
)   ss:
COUNTY OF _____________                                                      )
 
The foregoing instrument was acknowledged before me this ____ day of
____________, __________, by  ____________________________,
_______________________ of Neurogen Corporation, a Delaware corporation, on
behalf of said corporation, as his free act and deed and the free act and deed
of said corporation.
 

 
Notary Public
My commission expires:











STATE OF _______________                                                      )
)   ss:
COUNTY OF ______________                                                      )
 
The foregoing instrument was acknowledged before me this ____ day of
____________, ________, by  ____________________________,
_______________________  of Neurogen Corporation, a Delaware corporation, the
sole member of Neurogen Properties LLC, a member managed Connecticut limited
liability company, on behalf of said corporation and limited liability company,
as his free act and deed and the free act and deed of said corporation and
limited liability company.
 

 
Notary Public
My commission expires:


 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


LEGAL DESCRIPTION OF THE PROPERTY


All that certain piece or parcel of land, with the buildings and improvements
now or hereafter placed thereon, situated in the Town of Branford, County of New
Haven and State of Connecticut, located on the westerly side of School Ground
Road, and shown on a map entitled “Property of Automatic Fastener Corp.
Branford, Conn. Bernard E. Godfrey Registered Professional Land Surveyor 265
Church Street, New Haven, Conn. 06510 Scale 1” = 20” - Aug. 21, 1979”, revised
December 21, 1983.  Said parcel is bounded and described as follows:


NORTHERLY
by Northeast Industrial Road along a curved line, three
hundred six and 75/100 (306.75) feet, more or less;

 
 
EASTERLY
by School Ground Road by a bent line, three hundred
seventy-two and 51/100 (372.51) feet, more or less;

 
SOUTHERLY
by Lot 10 as shown on said map, two hundred ninety-three
and 36/100 (293.36) feet, more or less;

 
     WESTERLY                                           by Lot 8 as shown on
said map, three hundred ninety (390)feet, more or less.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 11.4


FORM OF ENVIRONMENTAL ESCROW AND INDEMNIFICATION AGREEMENT


ENVIRONMENTAL ESCROW AND INDEMNIFICATION AGREEMENT
 


 
This ENVIRONMENTAL ESCROW AND INDEMNIFICATION AGREEMENT (this “Agreement”) dated
as of _____________, 2010, is by and  among NEUROGEN CORPORATION, a Delaware
corporation (“Neurogen”), with an office at __________________________________,
_________________________, a limited liability company (“Purchaser”), with an
office at c/o ___________, 1552 Post Road, Fairfield, Connecticut 06824, and
FIRST AMERICAN TITLE INSURANCE COMPANY, with an office at CityPlace II, 195
Asylum Street, Hartford, Connecticut 06103 (“Escrow Agent”).
 
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement (the
“Purchase Agreement”) dated as of November __, 2009 between Seller and
Investment Capital Partners, Ltd., as of the date hereof, Seller has sold to
Purchaser and Purchaser has acquired from Seller all of Seller’s right, title
and interest in and to that certain real property located in the Town of
Branford, County of New Haven, and State of Connecticut, together with the
buildings and improvements thereon, commonly known as 15 Northeast Industrial
Road, 35 Northeast Industrial Road and 45 Northeast Industrial Road, Branford,
Connecticut and more particularly described in the Purchase Agreement
(individually, a “Property” and collectively, the “Properties”);
 
[If Purchaser assigns the Purchase Agreement as contemplated under Section
12.4.3 thereof, revise the first WHEREAS, accordingly to correctly reference the
assignees and the individual property to which each assignee takes title, and
revise the introductory paragraph to make all such assignees party to this
Agreement and to be defined collectively as “Purchaser”.]
 
[If a third party nominee for #45 Northeast Industrial Road has been designated
by Purchaser pursuant to the terms of Section 12.4.6 of the Purchase Agreement,
revise first WHEREAS as follows:
 
WHEREAS, pursuant to the terms of a certain Purchase and Sale Agreement (the
“Purchase Agreement”) dated as of November __, 2009 between Seller and
Investment Capital Partners, Ltd., as of the date hereof, Seller has sold to
Purchaser and Purchaser has acquired from Seller all of Seller’s right, title
and interest in and to that certain real property located in the Town of
Branford, County of New Haven, and State of Connecticut, together with the
buildings and improvements thereon, commonly known as 15 Northeast Industrial
Road and 35 Northeast Industrial Road, Branford, Connecticut, and Seller has
transferred to Purchaser’s nominee, ______________, and ____________ has
acquired from Seller all of Seller’s right, title and interest in and to that
certain real property located in said Town of Branford, County of New Haven, and
State of
 

 
 

--------------------------------------------------------------------------------

 

Connecticut, together with the improvements thereon, known as 45 Northeast
Industrial Road, Branford, Connecticut, as said properties are more particularly
described in the Purchase Agreement (individually, a “Property” and
collectively, the “Properties”); ]
 
[If Purchaser assigns the Purchase Agreement as contemplated under Section
12.4.3 thereof and also designates a nominee to take title to #45 Northeast
Industrial Road under Section 12.4.6 thereof, revise the first WHEREAS
accordingly.]
 
WHEREAS, each of the Properties is an “establishment” under Connecticut General
Statutes Section 22a-134 et seq (the “Transfer Act”), and  Neurogen is the
Certifying Party under the Transfer Act filings being made with respect to the
disposition of the Properties on the date hereof in accordance with the Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the acquisition and disposition of the
Properties and the mutual representations, warranties, covenants and agreements
herein contained and on the terms and subject to the conditions herein set
forth, the parties hereto hereby agree as follows:
 
1.           Recitals; Defined Terms.  The Recitals set forth above are hereby
incorporated herein.  All initial capitalized terms not defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.
 
2.           Transfer Act Compliance.  In accordance with the Connecticut
Transfer Act, Connecticut General Statutes §§ 22a-134 et seq. (the “Transfer
Act”), Neurogen has prepared or caused to be prepared a separate Transfer Act
filing with respect to each Property relating to the disposition of such
Property under the Purchase Agreement, and Neurogen has signed said forms, as
the certifying party.  Neurogen agrees to submit  such forms, together with the
Environmental Condition Assessment Forms provided by Neurogen, to the
Commissioner of the Connecticut Department of Environmental Protection (the
“Commissioner of the DEP”) along with all required filing fees in compliance
with the Transfer Act.  Neurogen shall undertake and complete with commercially
reasonable diligence, in good faith and, subject to force majeure, in compliance
with all timeframes set forth in the Transfer Act, all reporting investigation,
remediation and monitoring required under the Transfer Act with respect to such
filings related to environmental conditions existing as of the date hereof at
each Property; provided, however, that if Neurogen breaches the foregoing
obligations with respect to any Property (other than by default of any of the
obligations of the owner of the Property under any deed or easement agreement
contemplated under the Purchase Agreement), up until the Property Termination
Date with respect thereto, Purchaser shall be entitled to specific performance
or recovery of any and all damages incurred by Purchaser for breach of such
obligations if Neurogen fails to cure said breach within thirty (30) days
following written notice thereof from Purchaser to Neurogen or, if such breach
cannot reasonably be cured within such thirty (30) day period, within such
reasonable time period thereafter so long as Neurogen commences such cure within
such thirty (30) day time period and diligently prosecutes such cure to
completion;  provided, further, however, that Neurogen shall not be liable for
any consequential, exemplary or punitive damages in respect of any
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

such breach, and  Neurogen shall be entitled to an offset against any damages
recovered by Purchaser in the amount of any Escrow Funds disbursed under Section
3(c) hereof.
 
3.           Escrow Funds.  As of the date hereof, Neurogen has deposited with
Escrow Agent the sum of ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00)
(the “Escrow Funds”) from the Purchase Price.  The Escrow Agent shall hold the
funds in an interest bearing account, using Neurogen’s taxpayer identification
number.  All interest earned on the Escrow Funds shall be considered part of the
Escrow Funds.  The Escrow Funds shall be disbursed by the Escrow Agent as
follows:
 
(a)  Following achievement of Final Verification (as hereinafter defined) of at
least two of the Properties,    Neurogen shall contemporaneously deliver to
Purchaser and the Escrow Agent written notice thereof, which notice shall be
accompanied by documentation supporting achievement of such Final
Verification.  Purchaser shall have ten (10) days from the date of receipt of
said notice and documentation to object to Neurogen’s notice by delivering
written notice thereof contemporaneously to the Escrow Agent and Neurogen within
such ten (10) day period; provided, however, that the sole basis for such
objection shall be that such documentation supporting Final Verification fails
to satisfy the definition thereof set forth below and such written notice shall
include a detailed explanation of such failure (a notice that meets such test, a
“Written Objection”).  If Written Objection is timely delivered as aforesaid,
Escrow Agent shall not disburse any Escrow Funds other than pursuant to a
written direction executed by both Purchaser and Neurogen or as ordered by any
court of competent jurisdiction.  If Purchaser does not timely deliver a Written
Objection as aforesaid to Escrow Agent and Neurogen within such ten (10) day
period, the Escrow Agent shall disburse FORTY THOUSAND AND NO/100 DOLLARS
($40,000.00) from the Escrow Funds to or at the direction of Neurogen;
 
(b)    Following achievement of Final Verification of the third Property,
Neurogen shall contemporaneously deliver to Purchaser and the Escrow Agent
written notice thereof, which notice shall be accompanied by documentation
supporting achievement of such Final Verification.  Purchaser shall have ten
(10) days from the date of receipt of said notice and documentation to
contemporaneously deliver to the Escrow Agent and Neurogen a Written Objection
with respect thereto (which satisfies the definition of “Written Objection” set
forth in Section 3(a) above).  If Written Objection is timely delivered as
aforesaid, Escrow Agent shall not disburse any Escrow Funds other than pursuant
to a written direction executed by both Purchaser and Neurogen or as ordered by
any court of competent jurisdiction.  If Purchaser does not timely deliver a
Written Objection as aforesaid to Escrow Agent and Neurogen within such ten (10)
day period, the Escrow Agent shall disburse the remaining balance of the Escrow
Funds to or at the direction of Neurogen;  and
 
(c)           Notwithstanding anything to the contrary contained in Section 3(a)
or Section 3(b), if Neurogen fails to submit Verification (as defined in
§22a-134 of the Transfer Act) as provided in the Transfer Act with respect to
all of the Properties on or
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

before the fifth (5th) anniversary of the date hereof (the “Verification
Deadline”), and fails to correct such failure (and provide written evidence
thereof to Purchaser and Escrow Agent) within thirty (30) days after delivery of
notice of such failure by Purchaser to Neurogen and Escrow Agent, the then
remaining balance of the Escrow Funds shall be disbursed to or at the direction
of Purchaser upon written demand therefor by Purchaser delivered to Neurogen and
Escrow Agent; provided, however, that if Neurogen diligently and in good faith
is undertaking its Transfer Act responsibilities and has demonstrated such
undertaking to Purchaser’s reasonable satisfaction, then Neurogen shall be
entitled to a one-year extension of such Verification Deadline (and such
extension shall be memorialized in writing by the Purchaser delivered to the
Escrow Agent and Neurogen); and provided, further, however, that if any Escrow
Funds are disbursed under this Section 3(c), then within ten (10) Business Days
following Final Verification of the last Property to achieve Final Verification,
Purchaser shall refund to Neurogen any balance of such Escrow Funds after
deducting therefrom the costs incurred by Purchaser in investigating,
remediating or monitoring environmental conditions existing at the Properties as
of the date hereof.
 
As used in this Agreement, “Final Verification” of a Property shall mean, with
respect to the applicable Transfer Act filing for the Property described in
Section 2,  (i) a writing signed by the Commissioner of the DEP  that said
Property has been investigated in accordance with prevailing standards and
guidelines and remediated in accordance with the Remediation Standard
Regulations, Regulations of Connecticut State Agencies, Section 22a-133k-1, et
seq. (the “RSRs”), or (ii) if the State of Connecticut Department of
Environmental Protection (“DEP”) has delegated oversight of the investigation
and remediation of such Property under the Transfer Act to a Licensed
Environmental Professional, a Verification (as defined in the Transfer Act)
prepared by a LEP and submitted to DEP and for which DEP has issued a statement
that it shall not audit the Verification, or for which DEP has completed its
audit to DEP’s satisfaction, or for which three years have elapsed since the
date of submittal of the Verification to DEP.
 
4.            Environmental Indemnity.
 
(a)           Neurogen hereby agrees to indemnify, defend, and hold Purchaser
free and harmless from any loss, injury, damage, claim, lien, cost or expense,
including, but not limited to, reasonable attorneys’ and consultants’ fees and
costs, arising out of any environmental conditions existing as of the date
hereof with respect to the Properties (collectively, “Purchaser
Costs”);  provided, however, that such indemnity shall terminate as to a
particular Property upon the Property Termination Date applicable thereto with
respect to Purchaser Costs incurred with respect to such Property after such
date; and, provided, further, however, that Neurogen shall not be liable for any
consequential, exemplary or punitive damages.
 
(b)            Purchaser hereby agrees to indemnify, defend, and hold Neurogen
(and as to the  45 Industrial Road Property, Neurogen Properties LLC) free and
harmless from any loss, injury, damage, claim, lien, cost or expense, including,
but not limited to, increased costs of Transfer Act compliance, and reasonable
attorneys’ and consultants’
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

fees and costs, arising out of any environmental condition with respect to the
Properties first arising after the date hereof and not related to any
environmental condition existing at the Properties on or before the date hereof
(collectively, “Neurogen Costs”);  provided, however, that such indemnity shall
terminate as to a particular Property upon the Property Termination Date
applicable thereto with respect to Neurogen Costs incurred with respect to such
Property after such date; and  provided, further, however, that Purchaser shall
not be liable for any consequential, exemplary or punitive damages and,
notwithstanding anything to the contrary contained herein, if a Nominee takes
title to the 45 Northeast Industrial Road Property on the date hereof pursuant
to the terms of the Purchase Agreement, Purchaser shall have no obligation or
liability to Neurogen or Neurogen Properties LLC under this Section 4(b) with
respect to said Property.
 
5.           Confidentiality. Purchaser and Neurogen acknowledge that
environmental engineers and consultants working on the investigation,
remediation and monitoring of the Properties might be hired through the
respective party’s legal counsel and, if so, that all work product of those
engineers or consultants will be subject to the work-product doctrine and
attorney-client privilege.  Accordingly, to the extent that a party is provided
with (or otherwise obtains) any information or documentation relating to the
investigation, remediation or monitoring of the Properties by or from the other
party or its representatives, the party receiving the information shall maintain
that information on a strictly confidential basis and shall not divulge,
disclose, or reveal that information to any person at any time, or in any
manner, without the other party’s express written consent, and that information
shall continue to be subject to the work product doctrine and attorney-client
privilege, to the extent that such doctrine and privilege would otherwise
apply.  Notwithstanding the foregoing, Purchaser shall have the right to
disclose such information to its attorneys, consultants, lenders, potential
lenders or buyers of any or all of the Properties, or as may be required by law.
 
6.           Amendment.  This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by each of the parties hereto.
 
7.           Assignment/Termination.
 


 
(a)           Neither this Agreement nor any right created hereby may be
assigned by any party hereto (and shall not inure to the benefit of any trustee
in bankruptcy, receiver or successor of any party) without the prior written
consent of the other party hereto, which may be withheld in its sole and
absolute discretion; provided, however, that without Neurogen’s consent but upon
written notice thereof delivered by Purchaser to Escrow Agent and Neurogen and
such assignee’s assumption in writing (for the benefit of Neurogen, its
corporate successors and assigns) of Purchaser’s refund obligation set forth in
Section 3(c) hereof, Purchaser shall be entitled to assign its right to receive
any disbursement from the Escrow Funds made pursuant to Section 3(c) hereof (but
not the right to exercise any right or privilege under this Agreement,
including, without limitation the right to give any Written Objection under
Section 3(a) or Section 3(b) or any right to deliver any notice under Section
3(c)) to one of the following:  (a) if a Nominee (as defined in the Purchase
Agreement) takes title to 45 Northeast Industrial Road on the date
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

hereof in accordance with the terms of the Purchase Agreement, to such Nominee;
or (b) if Purchaser takes title to 45 Northeast Industrial Road on the date
hereof in accordance with the terms of the Purchase Agreement and Purchaser
transfers such Property to a 45 Third Party Purchaser (as defined in the
Purchase Agreement) on or before April 30, 2010 in accordance with the terms of
the Purchase Agreement, to such 45 Third Party Purchaser; provided, further,
however, that there shall be no further assignment of such right to receive such
disbursement.  Furthermore, notwithstanding anything to the contrary contained
herein, if a Nominee takes title to the 45 Northeast Industrial Road Property on
the date hereof, Neurogen shall have no obligation or liability to Purchaser
under Section 2 or Section 4 with respect to such Property.
 
(b)            Except with respect to disbursement of the Escrow Funds in
accordance with the terms of this Agreement and the refund obligation under
Section 3(c) hereof, this Agreement shall terminate and become null and void,
and the parties shall be relieved of any further liability to each other
hereunder,  without any further action on the part of the parties hereto as to a
particular Property and the parties’ obligations and liabilities with respect
thereto, upon the date (the “Property Termination Date”) of Final Verification
of such Property.
 
8.           Waiver.  No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement, any exhibit hereto, or any document, instrument or certificate
contemplated hereby shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition.  All remedies, whether at law or in equity, shall be cumulative
and the election of any one or more shall not constitute a waiver of the right
to pursue other available remedies.
 
9.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance here from.
 
10.           Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed and enforced in accordance
with the substantive laws (but not the rules governing conflicts of laws) of the
State of Connecticut.
 
11.           Jurisdiction; Service of Process.  Any action or proceeding
seeking to enforce any provision of or based upon or arising out of this
Agreement or any agreement contemplated by this Agreement may be brought against
any of the parties in the courts of the State of Connecticut, or if it has or
can acquire jurisdiction, in the United States District Court for the District
of Connecticut, and each of the parties consents to the
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

jurisdiction of such courts (and of the appropriate appellate court in any such
action or proceeding) and waives any objection to venue laid therein.
 
12.           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
 
13.           Gender and Number.  When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter and the
number of all words shall include the singular and plural.
 
14.           Reference to Agreement.  Use of the words “herein,” “hereof,”
“hereto,” and the like in this Agreement shall be construed as references to
this Agreement as a whole and not to any particular section or provision of this
Agreement, unless otherwise noted.
 
15.           Notices.  Any notice required or permitted to be given hereunder
shall be deemed to be given when hand delivered when delivered by Federal
Express, UPS overnight, or similar overnight express service (unless such
delivery is refused, in which case such notice shall be deemed given on the date
delivery thereof is refused), or on the date when delivered by facsimile
transmission with written acknowledgment of receipt (provided that a copy of
such notice is also transmitted by nationally recognized overnight courier on
such date to the applicable party at its address listed below), in any case
addressed to the parties at their respective addresses referenced below:
 


If to Purchaser:
 ________________________
c/o Investment Capital Partners, Ltd.
 
1552 Post Road
Fairfield, CT 06824
 
Attention:  Stephen P. Lawrence
 
Phone:  (203) 259-5505
Fax:  (203) 259-2606
With a copy to:
 Berkowitz, Trager & Trager, LLC
 
 8 Wright Street
Westport, CT 06880
 
 Attention:  Steven M. Siegelaub, Esq.
 
 Phone:  (203) 291-8223
Fax:  (203) 226-3801
 
If to Neurogen:
Neurogen Corporation
____________________
____________________
 
 
Attention:                 
 
Phone:
 
Fax:
With a copy to:
Day Pitney LLP
242 Trumbull Street
Hartford, Connecticut 06103-3499
 
Attention:  Rosemary G. Ayers, Esq.
Phone:  (860) 275-0185
Fax:  (860) 881-2525
If to Escrow Agent:
 
First American Title Insurance Company
CityPlace II
185 Asylum Street
Hartford, Connecticut 06103
 
Attention:  Eliot Streim, Esq.
Phone: (860) 727-9908
Fax:  (860) 727-8701

 
or, in each case, to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Telephone numbers are
for informational purposes only.  Effective notice shall be deemed given only as
provided above. The attorneys for the parties may give notices on behalf of
their clients.
 
16.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
17.           Escrow Agent’s Fee.  The initial $______ fee for establishing the
Escrow Account and the fee for administration of the escrow (which shall be $0
for any month in which no disbursement is made and shall not exceed $100 for any
month in which disbursements are made) shall be paid from the Escrow Funds.
 
18.           Escrow Provisions.  Neurogen and Purchaser do hereby jointly and
severally agree that Escrow Agent shall incur no liability whatsoever in
connection with its good faith performance under this Agreement, and do hereby
jointly and severally release and waive any claims they may have against Escrow
Agent, which may result from its performance in good faith of its function as
Escrow Agent, including but not limited to, a delay in the transfer of
funds.  Neurogen and Purchaser further indemnify and hold Escrow Agent harmless
from and against any and all claims and actions arising from this Agreement, or
arising from Escrow Agent’s role as escrow agent hereunder, provided that Escrow
Agent shall be liable for the loss or damage caused directly by its acts of
gross negligence or willful misconduct while performing as Escrow Agent under
this Agreement.
 


 
--
 



 
 

--------------------------------------------------------------------------------

 



 
The Escrow Agent shall be entitled to rely upon the authenticity of any
signature and upon the genuineness and validity of any writing (including
writings received by facsimile or electronic mail) received by Escrow Agent
relating to this Agreement.    THE ESCROW FUNDS SHALL NOT EARN INTEREST UNLESS
AND UNTIL A SIGNED IRS FORM W-9 IS RECEIVED BY ESCROW AGENT.
 


 
Except as expressly provided in Section 3 with respect to invoiced amounts not
in dispute, in the event of any disagreement between the parties hereto
resulting in conflicting instructions to, or adverse claims or demands upon the
Escrow Agent with respect to the release of the Escrow Funds, the Escrow Agent
may refuse to comply with any such instruction, claim or demand so long as such
disagreement shall continue, and in so refusing the Escrow Agent shall not
further release the Escrow Funds.  The Escrow Agent shall not be, or become
liable in any way for its failure or refusal to comply with any such conflicting
instructions or adverse claims or demands, and it shall be entitled to continue
to refrain from acting until such conflicting instructions or adverse claims or
demands (a) shall have been reconciled by agreement and Escrow Agent shall have
been notified in writing thereof by the Neurogen and Purchaser; or (b) shall
have finally been determined in a court of competent jurisdiction.
 


 
The Escrow Agent may, at its sole discretion, resign by giving (30) days written
notice hereof to Neurogen and Purchaser.  Neurogen and Purchaser shall furnish
to the Escrow Agent written instructions for the release of the Escrow
Funds.  If the Escrow Agent shall not have received such written instructions
within such 30 day period, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor Escrow Agent and upon such
appointment deliver the Escrow Funds to such successor.  Reasonable costs and
fees incurred by the Escrow Agent with respect to conflicting claims or adverse
claims or demands may, at the option of the Escrow Agent, be deducted from any
funds held pursuant hereto.
 
None of the provisions of this agreement shall prohibit Escrow Agent from
bringing an interpleader action or from exercising any rights that might be
afforded by statutory or common law to resolve any disagreements, uncertainties,
conflicts or disputes as to the administration by Escrow Agent of its duties and
obligations hereunder.
 
19.           Joint and Several Liability.    __________, ___________ and
________________ shall be jointly and severally liable for all obligations of
Purchaser hereunder.  [Utilize this provision if there is more than one party
comprising the “Purchaser” under the Purchase Agreement.]
 
20.           Recordation.  Neither this Agreement nor any memorandum hereof
shall be recorded on the Branford Land Records.
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

21.           Attorneys’ Fees and Costs.  In the event of any litigation arising
out of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs actually incurred.
 
[SIGNATURE PAGE FOLLOWS]
 


 
--
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date and year first
written above.
NEUROGEN:


NEUROGEN CORPORATION


By:                                                   
      Name:                                                   
Title:                                              


PURCHASER:


[______________________]


By:                                                   
      Name:                                                   
Title:                                              




ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY


By:                                                   
      Name:                                                   
Title:                                              


 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12.4.6


FORM OF  ENVIRONMENTAL INDEMNIFICATION AGREEMENT FOR NOMINEE




ENVIRONMENTAL INDEMNIFICATION AGREEMENT
 


 
This ENVIRONMENTAL INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
_____________, 2010, is by and between NEUROGEN CORPORATION, a Delaware
corporation (“Neurogen”), with an office at __________________________________
and  _________________________, _______________ (“Nominee”), with an office at
________________.
 
 WHEREAS, pursuant to the terms of a certain Purchase and Sale Agreement (the
“Purchase Agreement”) dated as of November__, 2009 between Neurogen, Neurogen
Properties,  LLC (“Neurogen LLC”) and Investment Capital Partners, Ltd. (said
entity or its permitted assigns, “Purchaser”), as of the date hereof, Neurogen
Properties, LLC has transferred to Nominee (as Purchaser’s nominee) and Nominee
has acquired from Neurogen LLC all of Neurogen LLC’s right, title and interest
in and to that certain real property located in said Town of Branford, County of
New Haven, and State of Connecticut, together with the improvements thereon,
known as 45 Northeast Industrial Road, Branford, Connecticut and more
particularly described in Schedule A attached hereto and made a part hereof (the
“Property”);
 
WHEREAS, the Property is an “establishment” under Connecticut General Statutes
Section 22a-134 et seq (the “Transfer Act”), and  Neurogen is the Certifying
Party under the Transfer Act filing being made with respect to the disposition
of the Property on the date hereof to Nominee; and
 
WHEREAS,  on the date hereof, Neurogen, Neurogen LLC and Nominee have entered
into that certain Environmental Escrow and Indemnification Agreement pursuant to
the terms of the Purchase Agreement (the “Environmental Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the acquisition and disposition of the
Property and the mutual representations, warranties, covenants and agreements
herein contained and on the terms and subject to the conditions herein set
forth, the parties hereto hereby agree as follows:
 
22.           Recitals; Defined Terms.  The Recitals set forth above are hereby
incorporated herein.
 
23.           Transfer Act Compliance.  In accordance with the Connecticut
Transfer Act, Connecticut General Statutes §§ 22a-134 et seq. (the “Transfer
Act”), Neurogen has prepared or caused to be prepared a Transfer Act filing with
respect to the Property relating to the disposition of such Property to Nominee,
and Neurogen has signed said form, as the certifying party.  Neurogen agrees to
submit  such form, together with the
 

 
 

--------------------------------------------------------------------------------

 

Environmental Condition Assessment Forms provided by Neurogen, to the
Commissioner of the Connecticut Department of Environmental Protection (the
“Commissioner of the DEP”) along with all required filing fees in compliance
with the Transfer Act.  Neurogen shall undertake and complete with commercially
reasonable diligence, in good faith and, subject to force majeure, in compliance
with all timeframes set forth in the Transfer Act, all reporting investigation,
remediation and monitoring required under the Transfer Act with respect to such
filing related to environmental conditions existing as of the date hereof at the
Property; provided, however, that if Neurogen breaches the foregoing obligations
with respect to the Property (other than by default of any of the obligations of
the owner of the Property under that certain Environmental Easement Agreement
from Neurogen LLC to Neurogen entered into on or about the date hereof), up
until the Property Termination Date, Nominee shall be entitled to specific
performance or recovery of any and all damages incurred by Nominee for breach of
such obligations if Neurogen fails to cure said breach within thirty (30) days
following written notice thereof from Nominee to Neurogen or, if such breach
cannot reasonably be cured within such thirty (30) day period, within such
reasonable time period thereafter so long as Neurogen commences such cure within
such thirty (30) day time period and diligently prosecutes such cure to
completion; and,  provided, further, however, that Neurogen shall not be liable
for any consequential, exemplary or punitive damages in respect of any such
breach, and Neurogen shall be entitled to an offset against any damages
recovered by Nominee in the amount of any Escrow Funds disbursed under Section
3(c) of the Environmental Escrow Agreement.   
 
As used in this Agreement, “Final Verification” of the Property shall mean, with
respect to the Transfer Act filing for the Property described in Section 2,  (i)
a writing signed by the Commissioner of the DEP that the Property has been
investigated in accordance with prevailing standards and guidelines and
remediated in accordance with the Remediation Standard Regulations, Regulations
of Connecticut State Agencies, Section 22a-133k-1, et seq. (the “RSRs”), or (ii)
if the State of Connecticut Department of Environmental Protection (“DEP”) has
delegated oversight of the investigation and remediation of the Property under
the Transfer Act to a Licensed Environmental Professional, a Verification (as
defined in the Transfer Act) prepared by a LEP and submitted to DEP and for
which DEP has issued a statement that it shall not audit the Verification, or
for which DEP has completed its audit to DEP’s satisfaction, or for which three
years have elapsed since the date of submittal of the Verification to DEP.
 
24.            Environmental Indemnity.
 
(a)           Neurogen hereby agrees to indemnify, defend, and hold Nominee free
and harmless from any loss, injury, damage, claim, lien, cost or expense,
including, but not limited to, reasonable attorneys’ and consultants’ fees and
costs, arising out of any environmental conditions existing as of the date
hereof with respect to the Property (collectively, “Nominee Costs”);  provided,
however, that such indemnity shall terminate upon the Property Termination Date
with respect to Nominee Costs incurred after such Property Termination Date;
and, provided, further, however, that Neurogen shall not be liable for any
consequential, exemplary or punitive damages.
 

41982337.2
--
 



 
 

--------------------------------------------------------------------------------

 

(b)            Nominee hereby agrees to indemnify, defend, and hold Neurogen
and  Neurogen Properties LLC free and harmless from any loss, injury, damage,
claim, lien, cost or expense, including, but not limited to, increased costs of
Transfer Act compliance, and reasonable attorneys’ and consultants’ fees and
costs, arising out of any environmental condition with respect to the Property
first arising after the date hereof and not related to any environmental
condition existing at the Property on or before the date hereof (collectively,
“Neurogen Costs”);  provided, however, that such indemnity shall terminate upon
the Property Termination Date with respect to Neurogen Costs incurred after such
date; and provided, further, however, that Nominee shall not be liable for any
consequential, exemplary or punitive damages.
 
25.           Confidentiality. Nominee and Neurogen acknowledge that
environmental engineers and consultants working on the investigation,
remediation and monitoring of the Property might be hired through the respective
party’s legal counsel and, if so, that all work product of those engineers or
consultants will be subject to the work-product doctrine and attorney-client
privilege.  Accordingly, to the extent that a party is provided with (or
otherwise obtains) any information or documentation relating to the
investigation, remediation or monitoring of the Property by or from the other
party or its representatives, the party receiving the information shall maintain
that information on a strictly confidential basis and shall not divulge,
disclose, or reveal that information to any person at any time, or in any
manner, without the other party’s express written consent, and that information
shall continue to be subject to the work product doctrine and attorney-client
privilege, to the extent that such doctrine and privilege would otherwise
apply.  Notwithstanding the foregoing, Nominee shall have the right to disclose
such information to its attorneys, consultants, lenders, potential lenders or
buyers of the Property, or as may be required by law.
 
26.           Amendment.  This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by each of the parties
hereto.
 
27.           Assignment/Termination.
 


 
(a)           Neither this Agreement nor any right created hereby may be
assigned by any party hereto (and shall not inure to the benefit of any trustee
in bankruptcy, receiver or successor of any party) without the prior written
consent of the other party hereto, which may be withheld in its sole and
absolute discretion.
 
(b)            This Agreement shall terminate and become null and void, and the
parties shall be relieved of any further liability to each other
hereunder,  without any further action on the part of the parties hereto, upon
the date (the “Property Termination Date”) of Final Verification of the
Property.
 
28.           Waiver.  No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement, any exhibit hereto, or any document, instrument or
certificate contemplated hereby shall be deemed to be a waiver of any subsequent
default or breach by such party of the same or
 

 
--
 



 
 

--------------------------------------------------------------------------------

 

any other representation, warranty, covenant or condition.  All remedies,
whether at law or in equity, shall be cumulative and the election of any one or
more shall not constitute a waiver of the right to pursue other available
remedies.
 
29.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance here from.
 
30.           Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed and enforced in accordance
with the substantive laws (but not the rules governing conflicts of laws) of the
State of Connecticut.
 
31.           Jurisdiction; Service of Process.  Any action or proceeding
seeking to enforce any provision of or based upon or arising out of this
Agreement or any agreement contemplated by this Agreement may be brought against
any of the parties in the courts of the State of Connecticut, or if it has or
can acquire jurisdiction, in the United States District Court for the District
of Connecticut, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate court in any such action or proceeding)
and waives any objection to venue laid therein.
 
32.           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
 
33.           Gender and Number.  When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter and the
number of all words shall include the singular and plural.
 
34.           Reference to Agreement.  Use of the words “herein,” “hereof,”
“hereto,” and the like in this Agreement shall be construed as references to
this Agreement as a whole and not to any particular section or provision of this
Agreement, unless otherwise noted.
 
35.           Notices.  Any notice required or permitted to be given hereunder
shall be deemed to be given when hand delivered when delivered by Federal
Express, UPS overnight, or similar overnight express service (unless such
delivery is refused, in which case such notice shall be deemed given on the date
delivery thereof is refused), or on the date when delivered by facsimile
transmission with written acknowledgment of receipt (provided that a copy of
such notice is also transmitted by nationally recognized overnight courier on
such date to the applicable party at its address listed below), in any case
addressed to the parties at their respective addresses referenced below:
 

 
--
 



 
 

--------------------------------------------------------------------------------

 



 
If to Nominee:
 ________________________
 
 
________________________
________________________
 
Attention:
 
Phone:
Fax:
With a copy to:
_______________________
________________________
________________________
Attention:
 
 Phone:
Fax:
 
If to Neurogen:
Neurogen Corporation
____________________
____________________
 
 
Attention:                 
 
Phone:
 
Fax:
With a copy to:
Day Pitney LLP
242 Trumbull Street
Hartford, Connecticut 06103-3499
 
Attention:  Rosemary G. Ayers, Esq.
Phone:  (860) 275-0185
Fax:  (860) 881-2525

 
or, in each case, to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Telephone numbers are
for informational purposes only.  Effective notice shall be deemed given only as
provided above. The attorneys for the parties may give notices on behalf of
their clients.
 
36.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
37.           Recordation.  Neither this Agreement nor any memorandum hereof
shall be recorded on the Branford Land Records.
 

 
--
 



 
 

--------------------------------------------------------------------------------

 

38.           Attorneys’ Fees and Costs.  In the event of any litigation arising
out of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs actually incurred.
 
[SIGNATURE PAGE FOLLOWS]
 

 
--
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date and year first
written above.
NEUROGEN:


NEUROGEN CORPORATION


By:                                                   
      Name:                                                   
Title:                                              


NOMINEE:


[______________________]


By:                                                   
      Name:                                                   
Title:                                              


 
 

 
--
 



 
 

--------------------------------------------------------------------------------

 

Schedule A






LEGAL DESCRIPTION OF THE PROPERTY


All that certain piece or parcel of land, with the buildings and improvements
now or hereafter placed thereon, situated in the Town of Branford, County of New
Haven and State of Connecticut, located on the westerly side of School Ground
Road, and shown on a map entitled “Property of Automatic Fastener Corp.
Branford, Conn. Bernard E. Godfrey Registered Professional Land Surveyor 265
Church Street, New Haven, Conn. 06510 Scale 1” = 20” - Aug. 21, 1979”, revised
December 21, 1983.  Said parcel is bounded and described as follows:


NORTHERLY
by Northeast Industrial Road along a curved line, three
hundred six and 75/100 (306.75) feet, more or less;

 
 
EASTERLY
by School Ground Road by a bent line, three hundred
seventy-two and 51/100 (372.51) feet, more or less;

 
SOUTHERLY
by Lot 10 as shown on said map, two hundred ninety-three
and 36/100 (293.36) feet, more or less;

 
     WESTERLY                                           by Lot 8 as shown on
said map, three hundred ninety (390)feet, more or less.







 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12.17


FORM OF ESTOPPEL CERTIFICATE




TENANT ESTOPPEL CERTIFICATE


To:           _________________________  and __________________________, their
respective successors and assigns
 
 


Re:           Lease dated February 20, 2009, between Neurogen Corporation
(“Landlord”) and the undersigned (the “Lease”) demising certain premises shown
on Exhibit A attached hereto (the “Premises”) located at property known as 35
Northeast Industrial Road, Branford, Connecticut (the “Property”).


PREMISES:                      Phase IV, located at 35 Northeast Industrial
Road, Branford, Connecticut, and consisting of approximately 21, 970 square feet


LANDLORD:                                Neurogen Corporation


TENANT:                      Forma Therapeutics, Inc.


LEASE DATED:                                February 20, 2009


TENANT’S NOTICE
ADDRESS:                                                                790
Memorial Drive, Cambridge, Massachusetts 02139


The undersigned, Tenant, hereby certifies to ___________________ (“Purchaser”)
and _______________________ (“Bank”), their respective successors and
assigns  that, to the best of Tenant’s knowledge:


1.           Tenant has accepted possession of the Premises pursuant to the
Lease.  The Lease term commenced on March 1, 2009.  The termination date of the
Lease term, excluding renewals and extensions, is February 28, 2012.


2.           Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the satisfaction of Tenant in all respects, and
Landlord has fulfilled all of its duties under the Lease.


3.           Any improvements required by the terms of the Lease to be made by
Tenant have been completed to the satisfaction of Landlord in all respects, and
Tenant has fulfilled all of its duties under the Lease.


4.           A true, correct and complete copy of the Lease is attached hereto
as Exhibit B and made a part hereof.  The Lease has not been assigned, modified,
supplemented or amended in any way.  The Lease constitutes the entire agreement
between the parties and there are no other agreements between Landlord and
Tenant concerning the Premises.

 
   



 
 

--------------------------------------------------------------------------------

 

5.           The Lease is valid and in full force and effect, and, to the best
of Tenant’s knowledge, neither Landlord nor Tenant is in default
thereunder.  Tenant has no defense, setoff or counter-claim against Landlord
arising out of the Lease or in any way relating thereto, or arising out of any
other transaction between Tenant and Landlord, and no event has occurred and no
condition exists, which, with the giving of notice or the passage of time, or
both, will constitute a default under the Lease.


6.           No rent or other sum payable under the Lease has been paid in
advance.  Tenant has paid a security deposit of $120,834.99.


7.           The minimum monthly rent presently payable under the Lease is
$40,278.33.  Such rent has been paid through ____________, ___________.


8.           All notices and other communications from Tenant to Purchaser shall
be in writing and shall be delivered or mailed by registered mail, postage paid,
return receipt requested, addressed to Purchaser at


________________________
c/o Investment Capital, Ltd.
1552 Post Road
Fairfield, Connecticut 06824
Attention:                      Stephen P. Lawrence


or at such other address as Purchaser, any successor, purchaser or transferee
shall furnish to Tenant in writing.


9.           This Estoppel Certificate is being executed and delivered by Tenant
to induce Purchaser to acquire the premises and to induce Bank to make a loan to
Purchaser to acquire the premises,  and with the intent and understanding that
the above statements will be relied upon by Purchaser and Bank, their respective
successors and assigns.  Any exceptions to the statement are noted by Tenant in
this Estoppel Certificate.




Dated:  ______________, _______


TENANT:


FORMA THERAPEUTICS, INC.




By:___________________________











 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Diagram of Premises


[SEE ATTACHED]



 
   



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Lease


[SEE ATTACHED]











 
   



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12.17(A)


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT




THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of this ____ day of ________, 20__, by and among
______________________________, a _____________________ with an office located
at _________________________________________ (hereinafter called “Tenant”),
______________________________, a _____________________ with an office located
at _________________________________________ (hereinafter called “Landlord”),
and [BANK NAME AND ADDRESS] (hereinafter called “Bank”).


WITNESSETH:


WHEREAS, the Tenant has entered into a certain lease (the “Lease”) dated as of
____________, 20__, with Landlord whereby Landlord leased to Tenant those
certain premises within a certain building known as ________________ in
______________, Connecticut and being more particularly bounded and described in
Exhibit A attached hereto and made a part hereof (the “Premises”); and


WHEREAS, the Bank has made a loan in the amount of
_________________________________ and NO/100 DOLLARS ($____________) (the
“Loan”) secured by Mortgage dated ___________________ (the “Mortgage”) covering
the Premises to the Landlord which Mortgage will be recorded in the Office of
the Town Clerk of Branford on or about the date herewith; and


WHEREAS, Tenant acknowledges that said Mortgage constitutes a lien or charge
upon the Premises [which is unconditionally prior and superior to the Lease and
the leasehold interest of Tenant]; and


WHEREAS, as a condition precedent to making the Loan, Bank has required that
Landlord and Tenant enter into a non-disturbance agreement with Bank and Bank
has agreed to grant non-disturbance to Tenant under the Lease on the terms and
conditions hereafter set forth.


NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto mutually covenant and agree as
follows:


1.           The Lease and any extensions, renewals, replacements or
modifications thereof, and all of the right, title and interest of the Tenant in
and to said Premises are and shall be subject and subordinate to the Mortgage
and to all of the terms and conditions contained therein, and to any renewals,
modifications, replacements, consolidations and extensions thereof.


2.           Bank consents to the Lease and, in the event of foreclosure of said
Mortgage, or in the event Bank comes into possession of, or acquires title to
the Premises as a result of the enforcement of foreclosure of the Mortgage or
the note secured thereby, or as a result of any other means, Bank agrees to
recognize Tenant and further agrees that so long as Tenant is not in default
under the Lease (beyond any

 
   



 
 

--------------------------------------------------------------------------------

 

applicable grace periods set forth in the Lease) Tenant shall not be disturbed
in its possession of the Premises for any reason other than one which would
entitle the Landlord to terminate the Lease under its terms or would cause,
without any further action by such Landlord, the termination of the Lease or
would entitle such Landlord to dispossess the Tenant from the Premises and that
it will not join or name Tenant as a party in any proceedings to foreclose the
Mortgage.


3.           Tenant shall not, without the consent of Bank, its successors and
assigns (which consent may be withheld for any reason whatsoever), join, appear
or petition to become a party in any foreclosure action or other legal
proceeding in connection with the enforcement of the Mortgage or any other
document related thereto in which Tenant is not named as a party defendant by
Bank.


4.           Tenant agrees with Bank that if the interests of Landlord in the
Premises shall be transferred to and owned by Bank by reason of foreclosure or
other proceedings brought by it, or any other manner, or shall be conveyed
thereafter by Bank or shall be conveyed pursuant to a foreclosure sale of the
Premises (and for purposes of this paragraph, the term “Bank” shall be deemed to
include any grantee of the Bank or purchaser at foreclosure sale), Tenant shall
be bound to Bank under all of the terms, covenants and conditions of the Lease
for the balance of the term thereof remaining and any extensions or renewals
thereof which may be effected in accordance with any option therefor in the
Lease, with the same force and effect as if Bank were the Landlord under the
Lease, and Tenant does hereby agree to attorn to Bank as its Landlord and Bank
agrees to recognize and perform all obligations of Landlord as set forth in the
Lease a s a direct lease between the Bank and the Tenant and the Bank by virtue
of such acquisition shall be deemed to have agreed to accept such attornment,
said attornment to be effective and self-operative without the execution of any
further instruments on the part of any of the parties hereto immediately upon
Bank succeeding to the interest of the Landlord in the Premises.  Tenant agrees,
however, upon the election of and written demand by Bank within sixty (60) days
after Bank receives title to the Premises, to execute an instrument in
confirmation of the foregoing provisions, reasonably satisfactory to Bank, in
which Tenant shall acknowledge such attornment and shall set forth the terms and
conditions of its tenancy.


5.           Tenant agrees with Bank that if Bank shall succeed to the interest
of Landlord under the Lease, Bank shall not be (a) liable for any action or
omission of any prior landlord under the Lease other than continuing defaults
(such as Landlord’s failure to make required repairs), or (b) subject to any
offsets or defenses which Tenant might have against any prior landlord, or (c)
bound by any rent or additional rent which Tenant might have paid for more than
the current month to any prior landlord, or (d) bound by any security deposit
which Tenant may have paid to any prior landlord, unless such deposit is in an
escrow fund which fund has been deposited with a Connecticut banking institution
pursuant to a certain pledge and escrow agreement to which Bank is a party, or
(e) bound by any amendment or modification of the Lease made without Bank’s
consent, or (f) bound by any provision in the Lease which obligates the Landlord
to erect or complete any building or to perform any construction work or to make
any improvements to the Premises.  Tenant further agrees with Bank that Tenant
will not voluntarily subordinate the Lease to any lien or encumbrance without
Bank’s consent.


6.           In the event that the Landlord shall default in the performance or
observance of any of the terms, conditions or agreements in the Lease, Tenant
shall give prompt written notice thereof to the Bank simultaneous with any
notice given to Landlord and the Bank shall have the right (but not the
obligation) to cure such default.  It is further agreed that such notice will be
given to any successor in interest of Bank in the Mortgage, provided that prior
to any such default of Landlord such successor in interest shall have given
written notice to Tenant of its acquisition of Bank’s interest therein, and
designated the address to which such notice is to be directed.  Tenant shall not
take any action with respect to such default under the Lease including without
limitation any action in order to terminate,

--
 
 

--------------------------------------------------------------------------------

 

rescind or void the Lease or to withhold any rental thereunder, for a period of
thirty (30) days after receipt of such written notice thereof by the Bank with
respect to any such default capable of being cured by the payment of money and
for a period of thirty (30) days after receipt of such written notice thereof by
the Bank with respect to any other such default (provided, that in the case of
any default which cannot be cured by the payment of money and cannot with
diligence be cured with such 30-day period because of the nature of such default
or because Bank requires time to obtain possession of the Premises in order to
cure the default, if the Bank shall proceed promptly to attempt to obtain
possession of the Premises, where possession is required, and to cure the same
and thereafter shall prosecute the curing of such default with diligence and
continuity, then the time within which such default may be cured shall be
extended for such period as may be necessary to complete the curing of the same
with diligence and continuity).


7.           This Agreement shall bind and inure to the benefit of the parties
hereto, their successors and assigns.  As used herein the term “Tenant” shall
include the Tenant, its successors and assigns; the words “foreclosure” and
“foreclosure sale” as used herein shall be deemed to include the acquisition of
Landlord’s estate in the Premises by voluntary deed (or assignment) in lieu of
foreclosure; and the word “Bank” shall include the Bank herein specifically
named and any of its successors and assigns, including anyone who shall have
succeeded to Landlord’s interest in the Premises by, through or under
foreclosure of the Mortgage.


8.           This Agreement shall be the whole and only agreement between the
parties hereto with regard to the subordination of the Lease and leasehold
interest of Tenant to the lien or charge of the Mortgage in favor of Bank, and,
with respect to Bank and Tenant only, shall supersede and cancel any prior
agreements as to such, or any, subordination, including, but not limited to,
those provisions, if any, contained in the Lease, which provide for the
subordination of the Lease and leasehold interest of Tenant to a deed or deeds
of trust or to a mortgage or mortgages to be thereafter executed, and shall not
be modified or amended except in writing signed by all parties hereto.


9.           Tenant declares, agrees and acknowledges that it intentionally and
unconditionally waives, relinquishes and subordinates the Lease and its
leasehold interest in favor of the lien or charge upon said land of the Mortgage
above mentioned to the extent set forth in this Agreement, and, in consideration
of this waiver, relinquishment and subordination, specific loans and advances
are being and will be made and, as part and parcel thereof, specific monetary
and other obligations are being and will be entered into which would not be made
or entered into but for said reliance upon this waiver, relinquishment and
subordination.


10.           The use of the neuter gender in this Agreement shall be deemed to
include any other gender, and words in the singular number shall be held to
include the plural, when the sense requires.


11.           Any notice required or allowed by this Agreement shall be in
writing and shall be sent by certified or registered United States mail, postage
prepaid, return receipt requested:


If to Tenant:








If to Bank:



--
 
 

--------------------------------------------------------------------------------

 





The parties may, by written notice to the others, designate a different mailing
address for notices.


12.           The respective rights and obligations of Tenant and Bank upon an
attornment to Bank, to the extent of the then remaining term of the Lease (as
the same may be extended by the exercise of any right of renewal or extension
set forth in the Lease), shall be the same as now set forth therein, it being
the intention of the parties hereto to incorporate the Lease in this Agreement
by reference with the same force and effect as if set forth at length herein.


13.           The duties and liabilities of Bank imposed in this Agreement,
except (a) such as may arise from Bank’s possession of pre-paid rent or a
security or deposit fund, or (b) such as may have arisen from a breach by Bank
of any terms, covenants and conditions of the Lease, shall cease and terminate
immediately upon the termination of Bank’s interest in the Mortgage and in the
Premises, and upon notice to Tenant of the occurrence of such termination.


14.           Landlord hereby irrevocably directs Tenant to pay all rents due
and payable under the Lease directly to Bank immediately following Bank’s
delivery of written notice (“Bank’s Rent Payment Notice”) to Tenant to the
effect that Landlord is in default under the Mortgage (or any related loan
documents), notwithstanding any subsequent contrary direction, instruction or
assertion by Landlord.  Tenant shall be under no duty to investigate, controvert
or challenge Bank’s Rent Payment Notice.  Tenant’s compliance with Bank’s Rent
Payment Notice shall not be deemed to violate the Lease.  Landlord hereby
releases Tenant from, and shall indemnify and hold Tenant harmless from and
against any and all losses, claims, damages, liabilities, costs or expenses
(including the payment of reasonable attorneys’ fees, forum costs and
disbursements) arising from any claim based on Tenant’s compliance with Bank’s
Rent Payment Notice.  Tenant shall be entitled to full credit under the Lease
for any rents paid to Bank pursuant to Bank’s Rent Payment Notice to the same
extent as if such rents were paid directly to Landlord.


IN WITNESS WHEREOF, the parties hereto have placed their hands and seals the day
and year first above written.


Signed and acknowledged in
the presence of us:
TENANT:


[TENANT NAME]




______________________________                                                                           By:_______________________________


Its
______________________________                                                                                Duly
Authorized






BANK:


[BANK NAME]

--
 
 

--------------------------------------------------------------------------------

 



______________________________                                                                           By:_______________________________


Its
______________________________                                                                                Duly
Authorized


LANDLORD:


[PURCHASER’S NAME]




______________________________                                                                           By:_______________________________


Its
______________________________                                                                                Duly
Authorized




STATE OF CONNECTICUT)
)  at __________________
COUNTY OF ____________                                                      )


On this the _______ day of ______________, 20__, before me, the undersigned
officer, personally appeared ________________________, known to me (or
satisfactorily proven) to be the ____________________ of
_______________________, a ___________________, and that he/she, as such
__________________, being authorized so to do, executed the foregoing instrument
for the purposes therein contained as his/her free act and deed and the free act
and deed of the _____________________.


In Witness Whereof I hereunto set my hand.




___________________________________
Notary Public/My Commission Expires:
Commissioner of the Superior Court






STATE OF CONNECTICUT)
)  at __________________
COUNTY OF ____________)


On this the _______ day of ______________, 20__, before me, the undersigned
officer, personally appeared ________________________, known to me (or
satisfactorily proven) to be the ____________________ of
_______________________, a ___________________, and that he/she, as such
__________________, being authorized so to do, executed the foregoing instrument
for the purposes therein contained as his/her free act and deed and the free act
and deed of the bank.


In Witness Whereof I hereunto set my hand.


___________________________________

--
 
 

--------------------------------------------------------------------------------

 

Notary Public/My Commission Expires:
Commissioner of the Superior Court




STATE OF CONNECTICUT)
)  at __________________
COUNTY OF ____________                                                      )


On this the _______ day of ______________, 20__, before me, the undersigned
officer, personally appeared ________________________, known to me (or
satisfactorily proven) to be the ____________________ of
_______________________, a ___________________, and that he/she, as such
__________________, being authorized so to do, executed the foregoing instrument
for the purposes therein contained as his/her free act and deed and the free act
and deed of the _____________________.


In Witness Whereof I hereunto set my hand.




___________________________________
Notary Public/My Commission Expires:
Commissioner of the Superior Court

--
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12.17(B)


FORM OF WAIVER LETTER


[Date]




Forma Therapeutics, Inc.
790 Memorial Drive
Cambridge, Massachusetts 02139


Re:  Lease dated February 20, 2009 between Neurogen Corporation (“Landlord”) and
Forma Therapeutics, Inc. (“Tenant”) demising certain premises located at
property known as 35 Northeast Industrial Road, Branford, Connecticut (the
“Lease”)


Gentlemen:


The Landlord hereby waives any default by Tenant under Section 42a(ii) of the
Lease up to the date of delivery by Tenant to Landlord of the enclosed Tenant
Estoppel Certificate in accordance with the terms hereof;  provided, however,
that (i) in no event shall such waiver apply to any other provision of the
Lease, including, without limitation, any other provision contained in Section
42a thereof; (ii) such waiver is conditioned upon receipt by Landlord within ten
(10) days after the date hereof of the Tenant Documents (hereinafter defined),
which have been executed and where appropriate, witnessed and acknowledged, by
Tenant, (iii) such waiver shall terminate upon the date of delivery of the
enclosed Tenant Estoppel Certificate in accordance with the terms hereof, and
(iv) in no event shall this waiver preclude Landlord from exercising any remedy
with respect to any default of Tenant under Section 42a(ii) of the Lease at any
time following the expiration of such waiver, including, but not limited to any
default related to any activity of Tenant undertaken prior to the expiration of
such waiver that continues after the expiration of such waiver. Nothing
contained herein shall constitute an acknowledgement by Tenant that Tenant is in
default pursuant to the terms of the Lease.


As used herein, “Tenant Documents” means, collectively, the enclosed (i) Tenant
Estoppel Certificate(s) dated no later than the date of delivery thereof, and
(ii) Subordination, Non-Disturbance and Attornment Agreement(s) (to be dated as
of the date of the mortgage and any blanks therein completed by the lender named
therein).


Very truly yours,


NEUROGEN CORPORATION




By:  ____________________
Name:
Title:

 
   



 
 

--------------------------------------------------------------------------------

 
